

116 S4318 IS: American Workers, Families, and Employers Assistance Act
U.S. Senate
2020-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4318IN THE SENATE OF THE UNITED STATESJuly 27, 2020Mr. Grassley introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide assistance to American workers, families, and employers during the COVID–19 pandemic.1.Short title; table of contents(a)Short titleThis Act may be cited as the American Workers, Families, and Employers Assistance Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Further Relief for Workers Affected by CoronavirusSec. 101. Improvements to Federal Pandemic Unemployment Compensation to better match lost wages.Sec. 102. Supplemental emergency unemployment relief for governmental entities and nonprofit organizations.Sec. 103. Conforming eligibility for Pandemic Unemployment Assistance to disaster unemployment assistance and accelerating appeal review.Sec. 104. Improvements to State unemployment systems and strengthening program integrity.Sec. 105. TANF Coronavirus Emergency Fund.TITLE II—Assistance to Individuals, Families and Employers to Reopen the EconomySubtitle A—Relief for Individuals and FamiliesSec. 201. Additional 2020 recovery rebates for individuals.Sec. 202. Modifications to recovery rebates made under the CARES Act.Subtitle B—Job Creation and EmploymentSec. 211. Enhanced employee hiring and retention payroll tax credit.Sec. 212. Expansion of work opportunity credit.Sec. 213. Safe and healthy workplace tax credit.Sec. 214. COVID–19 assistance provided to independent contractors.Subtitle C—CARES Act Clarifications and CorrectionsSec. 221. Application of special rules to money purchase pension plans.Sec. 222. Clarification of delay in payment of minimum required contributions.Sec. 223. Employee certification as to eligibility for increased CARES Act loan limits from employer plan.Sec. 224. Election to waive application of certain modifications to farming losses.Sec. 225. Oversight and audit reporting.TITLE III—Supporting Patients, Providers, Older Americans, and Foster Youth in Responding to COVID–19Subtitle A—Promoting Access to Care and ServicesSec. 301. Maintaining 2021 Medicare part B premium and deductible at 2020 levels consistent with actuarially fair rates.Sec. 302. Improvements to the Medicare hospital accelerated and advance payments programs during the COVID–19 public health emergency.Sec. 303. Authority to extend Medicare telehealth waivers.Sec. 304. Extending Medicare telehealth flexibilities for Federally qualified health centers and rural health clinics.Sec. 305. Temporary carryover for health and dependent care flexible spending arrangements.Sec. 306. On-site employee clinics.Sec. 307. Support for older foster youth.Sec. 308. Court improvement program.Subtitle B—Emergency support and COVID–19 Protection for Nursing Homes Sec. 311. Definitions.Sec. 312. Establishing COVID–19 strike teams for nursing facilities.Sec. 313. Promoting COVID–19 testing and infection control in nursing facilities.Sec. 314. Promoting transparency in COVID–19 reporting by nursing facilities.Sec. 315. Funding.TITLE IV—Additional flexibility and accountability for coronavirus relief fund payments and State tax certainty for employees and employersSec. 401. Expansion of allowable use of Coronavirus Relief Fund payments by States and Tribal and Local Governments.Sec. 402. Accountability for the disbursement and use of State or government relief payments.Sec. 403. State tax certainty for employers and employees.TITLE V—Emergency DesignationSec. 501. Emergency designation.IFurther Relief for Workers Affected by Coronavirus101.Improvements to Federal Pandemic Unemployment Compensation to better match lost wages(a)ExtensionSection 2104(e)(2) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended by striking July 31, 2020 and inserting December 31, 2020.(b)Improvements to accuracy of payments(1)Federal Pandemic Unemployment Compensation(A)In generalSection 2104(b) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended—(i)in paragraph (1)(B), by striking of $600 and inserting equal to the amount specified in paragraph (3); and(ii)by adding at the end the following new paragraph:(3)Amount of Federal Pandemic Unemployment Compensation(A)In generalThe amount specified in this paragraph is the following amount with respect to an individual:(i)For weeks of unemployment beginning after the date on which an agreement is entered into under this section and ending on or before July 31, 2020, $600.(ii)For weeks of unemployment beginning after the last week under clause (i) and ending before October 5, 2020; $200.(iii)Subject to subparagraph (B), for weeks of unemployment beginning after the last week under clause (ii) and ending before December 31, 2020, an amount (not to exceed $500) equal to one of the following:(I)Subject to subclause (II), an amount equal to—(aa) 70 percent of the individual’s average weekly wages; minus(bb)the individual's base amount (determined prior to any reductions or offsets).(II)If proposed by the State as an alternative to subclause (I) and approved by the Secretary, an amount that results in the sum of the base amount and the amount of Federal Pandemic Unemployment Compensation under this section being on average equal to 70 percent of lost wages.(B)Waiver to temporarily continue flat dollar amountIf a State determines that it is unable to calculate amounts under either subclause (I) or (II) of subparagraph (A)(iii), the State may apply to the Secretary for a waiver under which the amount specified under subparagraph (A)(ii) shall apply under this paragraph for weeks of unemployment beginning after the last week under subparagraph (A)(ii) and ending before November 30, 2020.(C)Base amountFor purposes of this paragraph, the term base amount means, with respect to an individual, an amount equal to—(i)for weeks of unemployment under the pandemic unemployment assistance program under section 2102, the amount determined under subsection (d)(1)(A)(i) or (d)(2) of such section 2102, as applicable; or(ii)for all other weeks of unemployment, the amount determined under paragraph (1)(A) of this subsection.(D)Average weekly wages(i)In generalSubject to clause (ii), for purposes of this paragraph, the term average weekly wages means, with respect to an individual, the following:(I)If the State computes the individual weekly unemployment compensation benefit amount based on an individual’s average weekly wages in a base period, an amount equal to the individual’s average weekly wages used in such computation.(II)If the State computes the individual weekly unemployment compensation benefit amount based on high quarter wages or a formula using wages across some but not all quarters in a base period, an amount equal to 1/13 of such high quarter wages or average wages of the applicable quarters used in the computation for the individual.(III)If the State uses computations other than the computations under subclause (I) or (II) for the individual weekly unemployment compensation benefit amount, or for computations of the weekly benefit amount under the pandemic unemployment assistance program under section 2102, as described in subsection (d)(1)(A)(i) or (d)(2) of such section 2102, for which subclause (I) or (II) do not apply, an amount equal to 1/52 of the sum of all base period wages. (ii)Special ruleIf more than one of the methods of computation under subclauses (I), (II), and (III) of clause (i) are applicable to a State, then such term shall mean the amount determined under the applicable subclause of clause (i) that results in the highest amount of average weekly wages..(B)Technical amendment regarding application to short-time compensation programs and agreementsSection 2104(i)(2) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended—(i)in subparagraph (C), by striking and at the end;(ii)in subparagraph (D), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(E)short-time compensation under section 2108 or 2109..(2)Conforming amendments(A)Pandemic Unemployment AssistanceSection 2102(d) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended by inserting with respect to the individual after section 2104 in each of paragraphs (1)(A)(ii) and (2).(B)Pandemic emergency unemployment compensationSection 2107 of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended—(i)in subsection (a)(4)(A)(ii), by inserting with respect to the individual after section 2104; and(ii)in subsection (b)(2), by inserting with respect to the individual after section 2104.(c)Consistent treatment of earnings and unemployment compensationSection 2104(h) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended by adding at the end the following new sentence: The preceding sentence shall not apply to any Federal Pandemic Unemployment Compensation paid to an individual with respect to a week of unemployment ending on or after October 5, 2020.. (d)Requirement for return to work notification and reportingSection 2104(b) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended by adding at the end the following new paragraph:(3)Beginning 30 days after the date of enactment of this paragraph, any agreement under this section shall require that the State has in place a process to address refusal to return to work or refusal of suitable work that includes the following:(A)Providing a plain-language notice to individuals at the time of applying for benefits regarding State law provisions relating to each of the following:(i)Return to work requirements.(ii)Rights to refuse to return to work or to refuse suitable work.(iii)How to contest the denial of a claim that has been denied due to a claim by an employer that the individual refused to return to work or refused suitable work.(B)Providing a plain-language notice to employers through any system used by employers or any regular correspondence sent to employers regarding how to notify the State if an individual refuses to return to work.(C)Other items determined appropriate by the Secretary of Labor. .(e)Effective dateThe amendments made by this section (other than the amendment made by subsection (d)) shall take effect as if included in the enactment of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)). 102.Supplemental emergency unemployment relief for governmental entities and nonprofit organizations(a)In generalSection 903(i)(1)(B) of the Social Security Act (42 U.S.C. 1103(i)(1)(B)) is amended by striking one-half and inserting 75 percent.(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)). 103.Conforming eligibility for Pandemic Unemployment Assistance to disaster unemployment assistance and accelerating appeal review(a)Confirmation of eligibility for Pandemic Unemployment AssistanceSection 2102(a) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended—(1)in paragraph (3)—(A)in subparagraph (A)—(i)in clause (i), by striking and at the end; and(ii)by inserting after clause (ii) the following:(iii)provides documentation substantiating employment or self-employment or the planned commencement of employment or self-employment not later than 21 days after the date on which the individual submits an application for assistance under this section or is directed by the State Agency to submit such documentation or has shown good cause under the applicable State law for failing to submit such documentation by the deadline, in accordance with section 625.6(e) of title 20, Code of Federal Regulations, or any successor thereto, except that such documentation shall not be required if the individual previously submitted such information to the State agency for the purpose of obtaining regular or other unemployment compensation; and; and(B)in subparagraph (B)—(i)in clause (i), by striking or at the end; (ii)in clause (ii), by striking the period at the end and inserting ; or; and(iii)by adding at the end the following:(iii)in accordance with section 625.6(e)(2) of title 20, Code of Federal Regulations, or any successor thereto, an individual who does not provide documentation substantiating employment or self-employment or the planned commencement of employment or self-employment under subparagraph (A)(iii).; (2)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and(3)by inserting after paragraph (3) the following:(4)Documentation substantiating employment or self-employment or the planned commencement of employment or self-employmentThe term documentation substantiating employment or self-employment or the planned commencement of employment or self-employment means documentation provided by the individual substantiating employment or self-employment and wages earned or paid for such employment or self-employment, or such information related to the planned commencement of employment or self-employment..(b)Applicability(1)In generalBeginning not later than 30 days after the date of enactment of this Act, each State shall require that documentation substantiating employment or self-employment or the planned commencement of employment or self-employment (as defined in section 2102 of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) be submitted by any individual who applies for pandemic unemployment assistance under section 2102 of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) on or after the date of enactment of this Act. (2)Prior applicantsAny individual who applied for pandemic unemployment assistance under section 2102 of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) before the date of enactment of this Act and receives such assistance on or after the date of enactment of this Act shall submit documentation substantiating employment or self-employment or the planned commencement of employment or self-employment (as defined in such section 2102) not later than 90 days after the date of enactment of this Act or the individual will be ineligible to receive pandemic unemployment assistance under such section 2102. (c)Conforming eligibility for Pandemic Unemployment Assistance to Disaster Unemployment AssistanceSection 2102(a)(3)(A) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)), as amended by subsection (a), is amended—(1)in clause (ii)—(A)in subclause (I), in the matter preceding item (aa), by inserting in the employment or service described in clause (iv) after unavailable to work; and(B)in subclause (II), by striking and at the end; and(2)by inserting after clause (iii), as added by subsection (a), the following:(iv)provides self-certification that the principal source of income and livelihood of the individual are dependent upon the individual’s employment for wages or the individual’s performance of service in self-employment; and.(d)Pandemic Unemployment Assistance appeals(1)AmendmentSection 2102 of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended by adding at the end the following:(i)Appeals by an individual filed in the 50 States, District of Columbia, Commonwealth of Puerto Rico, and Virgin Islands(1)In generalAn individual may appeal any determination or redetermination regarding the rights to pandemic unemployment assistance under this section made by the State agency of a State, the District of Columbia, the Commonwealth of Puerto Rico, or the Virgin Islands (referred to in this subsection as applicable States). Such an appeal shall be made in accordance with the applicable State law.(2)RequirementsAll levels of an appeal under paragraph (1) shall be—(A)carried out by the applicable State that made the determination or redetermination; and(B)conducted in the same manner and to the same extent as the applicable State would conduct appeals of determinations or redeterminations regarding rights to compensation under State law..(2)Effective dateThe amendment made by paragraph (1) shall take effect as if included in the enactment of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)). (3)ApplicabilityThe amendment made by paragraph (1) shall not affect any decision regarding the rights to pandemic unemployment assistance under section 2102 of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) issued on appeal or review before the date of enactment of this Act. (e)Technical correctionSection 2102(h) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended by striking section 625 each place it appears and inserting part 625. 104.Improvements to State unemployment systems and strengthening program integrity(a)Unemployment compensation systems(1)In generalSection 303(a) of the Social Security Act (42 U.S.C. 503(a)) is amended—(A)in the matter preceding paragraph (1), by striking provision for— and inserting provision for each of the following:;(B)at the end of each of paragraphs (1) through (10) and paragraph (11)(B), by striking ; and and inserting a period; and(C)by adding at the end the following new paragraph: (13)The State system shall, in addition to meeting the requirements under section 1137, meet the following requirements:(A)The system shall be capable of handling a surge of claims that would represent a twentyfold increase in claims from January 2020 levels, occurring over a one-month period.(B)The system shall be capable of—(i)adjusting wage replacement levels for individuals receiving unemployment compensation; (ii)adjusting weekly earnings disregards, including the ability to adjust such disregards in relation to an individual’s earnings or weekly benefit amount; and(iii)providing for wage replacement levels that vary based on the duration of benefit receipt.(C)The system shall have in place an automated process for receiving and processing claims for disaster unemployment assistance under section 410(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5177(a)), with flexibility to adapt rules regarding individuals eligible for assistance and the amount payable. (D)In the case of a State that makes payments of short-time compensation under a short-time compensation program (as defined in section 3306(v) of the Internal Revenue Code of 1986), the system shall have in place an automated process of receiving and processing claims for short-time compensation.(E)The system shall have in place an automated process for receiving and processing claims for—(i)unemployment compensation for Federal civilian employees under subchapter I of chapter 85 of title 5, United States Code;(ii)unemployment compensation for ex-servicemembers under subchapter II of chapter 85 of title 5, United States Code; and(iii)trade readjustment allowances under sections 231 through 233 of the Trade Act of 1974 (19 U.S.C. 2291–2293)..(2)Effective dateThe amendment made by paragraph (1) shall apply to weeks of unemployment beginning on or after the earlier of—(A)the date the State changes its statutes, regulations, or policies in order to comply with such amendment; or(B)October 1, 2023. (b)Electronic transmission of unemployment compensation informationSection 303 of the Social Security Act (42 U.S.C. 503) is amended by adding at the end the following new subsection:(n)Electronic transmission of unemployment compensation information(1)In generalNot later than October 1, 2022, the State agency charged with administration of the State law shall use a system developed (in consultation with stakeholders) and designated by the Secretary of Labor for automated electronic transmission of requests for information relating to unemployment compensation and the provision of such information between such agency and employers or their agents.(2)Use of appropriated fundsThe Secretary of Labor may use funds appropriated for grants to States under this title to make payments on behalf of States as the Secretary determines is appropriate for the use of the system described in paragraph (1).(3)Employer participationThe Secretary of Labor shall work with the State agency charged with administration of the State law to increase the number of employers using this system and to resolve any technical challenges with the system.(4)Reports on use of electronic systemAfter the end of each fiscal year, on a date determined by the Secretary, each State shall report to the Secretary information on—(A)the proportion of employers using the designated system described in paragraph (1);(B)the reasons employers are not using such system; and (C)the efforts the State is undertaking to increase employer’s use of such system. (5)EnforcementWhenever the Secretary of Labor, after reasonable notice and opportunity for hearing to the State agency charged with the administration of the State law, finds that there is a failure to comply substantially with the requirements of paragraph (1), the Secretary of Labor shall notify such State agency that further payments will not be made to the State until the Secretary of Labor is satisfied that there is no longer any such failure. Until the Secretary of Labor is so satisfied, such Secretary shall make no future certification to the Secretary of the Treasury with respect to the State..(c)Unemployment compensation integrity data hub(1)In generalSection 303(a) of the Social Security Act (42 U.S.C. 503(a)), as amended by subsection (a), is amended by adding at the end the following new paragraph:(14)The State agency charged with administration of the State law shall use the system designated by the Secretary of Labor for cross-matching claimants of unemployment compensation under State law against any databases in the system to prevent and detect fraud and improper payments..(2)Effective dateThe amendment made by paragraph (1) shall apply to weeks of unemployment beginning on or after the earlier of—(A)the date the State changes its statutes, regulations, or policies in order to comply with such amendment; or(B)October 1, 2022.(d)Reducing State burden in providing data To prevent and detect fraudSection 303 of the Social Security Act (42 U.S.C. 503), as amended by subsection (b), is amended by adding at the end the following new subsection:(o)Use of unemployment claims data To prevent and detect fraudThe Inspector General of the Department of Labor shall, for the purpose of identifying and investigating fraud in unemployment compensation programs, have direct access to each of the following systems:(1)The system designated by the Secretary of Labor for the electronic transmission of requests for information relating to interstate claims for unemployment compensation.(2)The system designated by the Secretary of Labor for cross-matching claimants of unemployment compensation under State law against databases to prevent and detect fraud and improper payments (as referred to in subsection (a)(14)..(e)Use of National directory of new hires in administration of unemployment compensation programs and penalties on noncomplying employers(1)In generalSection 303 of the Social Security Act (42 U.S.C. 503), as amended by subsections (b) and (d), is amended by adding at the end the following new subsection:(p)Use of National directory of new hires(1)In generalNot later than October 1, 2022, the State agency charged with administration of the State law shall—(A)compare information in the National Directory of New Hires established under section 453(i) against information about individuals claiming unemployment compensation to identify any such individuals who may have become employed, in accordance with any regulations or guidance that the Secretary of Health and Human Services may issue and consistent with the computer matching provisions of the Privacy Act of 1974; (B)take timely action to verify whether the individuals identified pursuant to subparagraph (A) are employed; and(C)upon verification pursuant to subparagraph (B), take appropriate action to suspend or modify unemployment compensation payments, and to initiate recovery of any improper unemployment compensation payments that have been made.(2)EnforcementWhenever the Secretary of Labor, after reasonable notice and opportunity for hearing to the State agency charged with the administration of the State law, finds that there is a failure to comply substantially with the requirements of paragraph (1), the Secretary of Labor shall notify such State agency that further payments will not be made to the State until the Secretary of Labor is satisfied that there is no longer any such failure. Until the Secretary of Labor is so satisfied, such Secretary shall make no future certification to the Secretary of the Treasury with respect to the State..(2)Penalties(A)In generalSection 453A(d) of the Social Security Act (42 U.S.C. 653a(d)), in the matter preceding paragraph (1), is amended by striking have the option to set a State civil money penalty which shall not exceed and inserting set a State civil money penalty which shall be no less than.(B)Effective dateThe amendment made by subparagraph (A) shall apply to penalties assessed on or after October 1, 2022.(f)State performance(1)In generalSection 303 of the Social Security Act (42 U.S.C. 503), as amended by subsections (b), (d), and (e), is amended by adding at the end the following new subsection: (q)State performance(1)In generalFor purposes of assisting States in meeting the requirements of this title, title IX, title XII, or chapter 23 of the Internal Revenue Code of 1986 (commonly referred to as the Federal Unemployment Tax Act), the Secretary of Labor may—(A)consistent with subsection (a)(1), establish measures of State performance, including criteria for acceptable levels of performance, performance goals, and performance measurement programs;(B)consistent with subsection (a)(6), require States to provide to the Secretary of Labor data or other relevant information from time to time concerning the operations of the State or State performance, including the measures, criteria, goals, or programs established under paragraph (1);(C)require States with sustained failure to meet acceptable levels of performance or with performance that is substantially below acceptable standards, as determined based on the measures, criteria, goals, or programs established under subparagraph (A), to implement specific corrective actions and use specified amounts of the administrative grants under this title provided to such States to improve performance; and (D)based on the data and other information provided under subparagraph (B)—(i)to the extent the Secretary of Labor determines funds are available after providing grants to States under this title for the administration of State laws, recognize and make awards to States for performance improvement, or performance exceeding the criteria or meeting the goals established under subparagraph (A); or(ii)to the extent the Secretary of Labor determines funds are available after providing grants to States under this title for the administration of State laws, provide incentive funds to high-performing States based on the measures, criteria, goals, or programs established under subparagraph (A).(2)EnforcementWhenever the Secretary of Labor, after reasonable notice and opportunity for hearing to the State agency charged with the administration of the State law, finds that there is a failure to comply substantially with the requirements of paragraph (1), the Secretary of Labor shall notify such State agency that further payments will not be made to the State until the Secretary of Labor is satisfied that there is no longer any such failure. Until the Secretary of Labor is so satisfied, such Secretary shall make no future certification to the Secretary of the Treasury with respect to the State..(2)Effective dateThe amendments made by this subsection shall take effect on the date of enactment of this Act.(g)FundingOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary of Labor $2,000,000,000 to assist States in carrying out the amendments made by this section, which may include regional or multi-State efforts. Amounts appropriated under the preceding sentence shall remain available until expended. 105.TANF Coronavirus Emergency Fund(a)Temporary fund(1)In generalSection 403 of the Social Security Act (42 U.S.C. 603) is amended by adding at the end the following:(c)TANF Coronavirus Emergency Fund(1)EstablishmentThere is established in the Treasury of the United States a fund which shall be known as the Coronavirus Emergency Fund for State Temporary Assistance for Needy Families Programs (in this subsection referred to as the TANF Coronavirus Emergency Fund).(2)Deposits into fund(A)In generalOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for the period of fiscal years 2020 through 2021, $2,000,000,000 for payment to the TANF Coronavirus Emergency Fund.(B)Use of fundsSubject to subparagraph (C), the amounts appropriated to the TANF Coronavirus Emergency Fund under subparagraph (A) shall be used to make grants to States in fiscal years 2020 and 2021 in accordance with the requirements of paragraph (3).(C)AdministrationThe Secretary may reserve up to $4,000,000 of the amount appropriated for the period of fiscal years 2020 through 2021 under subparagraph (A) for expenses related to administering this subsection.(D)LimitationIn no case may the Secretary make a grant from the TANF Coronavirus Emergency Fund for a fiscal year after fiscal year 2021.(3)Grants to States for increased expenditures for basic assistance, non-recurrent short term benefits, and work supports(A)In generalFor each of the 3rd and 4th quarters of fiscal year 2020 and each quarter of fiscal year 2021, the Secretary shall make a grant from the TANF Coronavirus Emergency Fund to each State that—(i)requests a grant under this paragraph for the quarter; and(ii)meets the requirements of subparagraph (B) for the quarter.(B)Increased expendituresA State meets the requirements of this subparagraph for a quarter if—(i)the total amount expended by the State for the quarter under the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) for basic assistance, non-recurrent short-term benefits, and work supports for eligible families, exceeds(ii)the total amount expended by the State for the 1st quarter of fiscal year 2020 under the State program funded under this part or any other State program funded with qualified State expenditures (as so defined) for basic assistance, non-recurrent short-term benefits, and work supports for eligible families.(C)Amount of grantSubject to paragraph (4), the amount of the grant payable to a State under this paragraph for a quarter shall be the amount equal to 80 percent of the excess of the expenditures for the quarter described in clause (i) of subparagraph (B) over the expenditures for the 1st quarter of fiscal year 2020 described in clause (ii) of that subparagraph. (D)Authority to make necessary adjustments to data and collect needed dataIn determining the expenditures of a State for basic assistance, non-recurrent short-term benefits, and work supports during any quarter for which the State requests funds under this subsection, and for the 1st quarter of fiscal year 2020, the Secretary may make appropriate adjustments to the data, on a State-by-State basis, to ensure that the data are comparable. The Secretary may develop a mechanism for collecting expenditure data, including procedures which allow States to make reasonable estimates, and may set deadlines for making revisions to the data. (E)Availability of funds Funds paid to a State from a grant made for any quarter of fiscal year 2020 or 2021 shall remain available for use by the State through September 30, 2022.(4)Grant limited to state proportional share of children in poverty(A)In generalWith respect to a State, the aggregate amount of the grants payable to the State under paragraph (3) for the 3rd and 4th quarters of fiscal year 2020 and each quarter of fiscal year 2021 shall not exceed the State child poverty proportion amount determined for the State for fiscal year 2020 under subparagraph (B).(B)State child poverty proportion amountThe State child poverty proportion amount determined under this subparagraph for a State for fiscal year 2020 is the product of—(i)$2,000,000,000; and(ii)the quotient of—(I)the number of children in families with income below the poverty line in the State (as determined under subparagraph (C)); and(II)the number of children in families with income below the poverty line in all States (as so determined). (C)Data(i)In generalFor purposes of subparagraph (B)(ii), subject to clause (ii) of this subparagraph, the number of children in families with income below the poverty line shall be determined based on the most recent data available from the Bureau of the Census.(ii)Other dataThe number of children in families with income below the poverty line in the case of—(I)Puerto Rico, the United States Virgin Islands, Guam, and American Samoa may be determined on the basis of the most recent data are available from the Bureau of the Census or such other poverty data as the Secretary determines appropriate); and(II)an Indian tribe, shall be determined in proportion to the tribal family assistance grant paid to the Indian tribe for fiscal year 2020.(5)DefinitionsIn this subsection:(A)Basic assistanceThe term basic assistance means assistance including cash, payments, vouchers, and other forms of benefits designed to meet a family’s ongoing basic needs as defined by the Secretary. (B)Eligible families(i)In generalThe term eligible family means a family (including a family of one) that—(I)has 1 or more children who have not attained 18 years of age; and(II)is in need as a result of the public health emergency with respect to the Coronavirus Disease 2019 (COVID-19) as determined by the State in accordance with clause (ii). (ii)Criteria for need based on COVID-19 public health emergencyA State shall define and publish on a publicly available website maintained by the State the criteria for determining a family is in need as a result of the public health emergency with respect to the Coronavirus Disease 2019 (COVID-19) and shall report such criteria to the Secretary. The Secretary shall publish all the State criteria reported under this clause on a publicly available website maintained by the Secretary. (C)Non-recurrent short-term benefitsThe term non-recurrent short-term benefits means benefits intended to address a specific crisis or need as defined by the Secretary. (D)Poverty lineThe term poverty line means the income official poverty line, as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)).(E)StateThe term State has the meaning given that term in section 419(5) and includes Indian tribes, as defined in section 419(4).(F)Work supportsThe term work supports means benefits provided to help families obtain, retain, or advance in employment as defined by the Secretary..(2)RepealEffective October 1, 2021, subsection (c) of section 403 of the Social Security Act (42 U.S.C. 603) (as added by paragraph (1)) is repealed.(b)Disregard from limitation on total payments to territories(1)In generalSection 1108(a)(2) of the Social Security Act (42 U.S.C. 1308(a)(2)) is amended by inserting 403(c)(3), after 403(a)(5),.(2)SunsetEffective October 1, 2021, section 1108(a)(2) of the Social Security Act (42 U.S.C. 1308(a)(2)) is amended by striking 403(c)(3), (as added by paragraph (1)).IIAssistance to Individuals, Families and Employers to Reopen the EconomyARelief for Individuals and Families201.Additional 2020 recovery rebates for individuals(a)In generalSubchapter B of chapter 65 of the Internal Revenue Code of 1986 is amended by inserting after section 6428 the following new section:6428A.Additional 2020 recovery rebates for individuals(a)In generalIn addition to the credit allowed under section 6428, in the case of an eligible individual, there shall be allowed as a credit against the tax imposed by subtitle A for the first taxable year beginning in 2020 an amount equal to the sum of—(1)$1,200 ($2,400 in the case of eligible individuals filing a joint return), plus(2)an amount equal to the product of $500 multiplied by the number of dependents (as defined in section 152(a)) of the taxpayer.(b)Treatment of creditThe credit allowed by subsection (a) shall be treated as allowed by subpart C of part IV of subchapter A of chapter 1.(c)Limitation based on adjusted gross incomeThe amount of the credit allowed by subsection (a) (determined without regard to this subsection and subsection (e)) shall be reduced (but not below zero) by 5 percent of so much of the taxpayer's adjusted gross income as exceeds—(1)$150,000 in the case of a joint return,(2)$112,500 in the case of a head of household, and(3)$75,000 in the case of a taxpayer not described in paragraph (1) or (2).(d)Eligible individual(1)In generalFor purposes of this section, the term eligible individual means any individual who is not described in paragraph (2) and who was not deceased prior to January 1, 2020.(2)ExceptionsAn individual is described in this paragraph if such individual is—(A)a nonresident alien individual,(B)an individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which the individual’s taxable year begins, or(C)an estate or trust.(e)Coordination with advance refunds of credit(1)In generalThe amount of credit which would (but for this paragraph) be allowable under this section shall be reduced (but not below zero) by the aggregate refunds and credits made or allowed to the taxpayer under subsection (f). Any failure to so reduce the credit shall be treated as arising out of a mathematical or clerical error and assessed according to section 6213(b)(1).(2)Joint returnsIn the case of a refund or credit made or allowed under subsection (f) with respect to a joint return, half of such refund or credit shall be treated as having been made or allowed to each individual filing such return.(f)Advance refunds and credits(1)In generalSubject to paragraph (5), each individual who was an eligible individual for such individual's first taxable year beginning in 2019 shall be treated as having made a payment against the tax imposed by chapter 1 for such taxable year in an amount equal to the advance refund amount for such taxable year.(2)Advance refund amountFor purposes of paragraph (1), the advance refund amount is the amount that would have been allowed as a credit under this section for such taxable year if this section (other than subsection (e) and this subsection) had applied to such taxable year.(3)Timing and manner of payments(A)TimingThe Secretary shall, subject to the provisions of this title, refund or credit any overpayment attributable to this section as rapidly as possible. No refund or credit shall be made or allowed under this subsection after December 31, 2020.(B)Delivery of paymentsNotwithstanding any other provision of law, the Secretary may certify and disburse refunds payable under this subsection electronically to—(i)any account to which the payee received or authorized, on or after January 1, 2018, a refund of taxes under this title or of a Federal payment (as defined in section 3332 of title 31, United States Code),(ii)any account belonging to a payee from which that individual, on or after January 1, 2018, made a payment of taxes under this title, or(iii)any Treasury-sponsored account (as defined in section 208.2 of title 31, Code of Federal Regulations). (C)Waiver of certain rulesNotwithstanding section 3325 of title 31, United States Code, or any other provision of law, with respect to any payment of a refund under this subsection, a disbursing official in the executive branch of the United States Government may modify payment information received from an officer or employee described in section 3325(a)(1)(B) of such title for the purpose of facilitating the accurate and efficient delivery of such payment. Except in cases of fraud or reckless neglect, no liability under sections 3325, 3527, 3528, or 3529 of title 31, United States Code, shall be imposed with respect to payments made under this subparagraph.(4)No interestNo interest shall be allowed on any overpayment attributable to this section.(5)Application to certain individuals who do not file a return of tax for 2019(A)In generalIn the case of an individual who, at the time of any determination made pursuant to paragraph (3), has not filed a tax return for the year described in paragraph (1), the Secretary may—(i)apply such paragraph by substituting 2018 for 2019,(ii)use information with respect to such individual for calendar year 2019 provided in—(I)Form SSA–1099, Social Security Benefit Statement, or(II)Form RRB–1099, Social Security Equivalent Benefit Statement, or(iii)use information with respect to such individual which is provided by—(I)in the case of a specified social security beneficiary or a specified supplemental security income recipient, the Commissioner of Social Security,(II)in the case of a specified railroad retirement beneficiary, the Railroad Retirement Board, and(III)in the case of a specified veterans beneficiary, the Secretary of Veterans Affairs (in coordination with, and with the assistance of, the Commissioner of Social Security if appropriate).(B)Specified individualFor purposes of this paragraph, the term specified individual means any individual who is—(i)a specified social security beneficiary,(ii)a specified supplemental security income recipient,(iii)a specified railroad retirement beneficiary, or(iv)a specified veterans beneficiary.(C)Specified social security beneficiaryFor purposes of this paragraph, the term specified social security beneficiary means any individual who, for the last month that ends prior to the date of enactment of this section, is entitled to any monthly insurance benefit payable under title II of the Social Security Act (42 U.S.C. 401 et seq.), including payments made pursuant to sections 202(d), 223(g), and 223(i)(7) of such Act.(D)Specified supplemental security income recipientFor purposes of this paragraph, the term specified supplemental security income recipient means any individual who, for the last month that ends prior to the date of enactment of this section, is eligible for a monthly benefit payable under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.) (other than a benefit to an individual described in section 1611(e)(1)(B) of such Act (42 U.S.C. 1382(e)(1)(B)), including—(i)payments made pursuant to section 1614(a)(3)(C) of such Act (42 U.S.C. 1382c(a)(3)(C)),(ii)payments made pursuant to section 1619(a) (42 U.S.C. 1382h(a)) or subsections (a)(4), (a)(7), or (p)(7) of section 1631 (42 U.S.C. 1383) of such Act, and(iii)State supplementary payments of the type referred to in section 1616(a) of such Act (42 U.S.C. 1382e(a)) (or payments of the type described in section 212(a) of Public Law 93–66) which are paid by the Commissioner under an agreement referred to in such section 1616(a) (or section 212(a) of Public Law 93–66).(E)Specified railroad retirement beneficiaryFor purposes of this paragraph, the term specified railroad retirement beneficiary means any individual who, for the last month that ends prior to the date of enactment of this section, is entitled to a monthly annuity or pension payment payable (without regard to section 5(a)(ii) of the Railroad Retirement Act of 1974 (45 U.S.C. 231d(a)(ii))) under—(i)section 2(a)(1) of such Act (45 U.S.C. 231a(a)(1)),(ii)section 2(c) of such Act (45 U.S.C. 231a(c)),(iii)section 2(d)(1) of such Act (45 U.S.C. 231a(d)(1)), or(iv)section 7(b)(2) of such Act (45 U.S.C. 231f(b)(2)) with respect to any of the benefit payments described in subparagraph (C).(F)Specified veterans beneficiaryFor purposes of this paragraph, the term specified veterans beneficiary means any individual who, for the last month that ends prior to the date of enactment of this section, is entitled to a compensation or pension payment payable under—(i)section 1110, 1117, 1121, 1131, 1141, or 1151 of title 38, United States Code,(ii)section 1310, 1312, 1313, 1315, 1316, or 1318 of title 38, United States Code,(iii)section 1513, 1521, 1533, 1536, 1537, 1541, 1542, or 1562 of title 38, United States Code, or(iv)section 1805, 1815, or 1821 of title 38, United States Code, to a veteran, surviving spouse, child, or parent as described in paragraph (2), (3), (4)(A)(ii), or (5) of section 101, title 38, United States Code. (G)Subsequent determinations and redeterminations not taken into accountFor purposes of this section, any individual’s status as a specified social security beneficiary, a specified supplemental security income recipient, a specified railroad retirement beneficiary, or a specified veterans beneficiary shall be unaffected by any determination or redetermination of any entitlement to, or eligibility for, any benefit, payment, or compensation, if such determination or redetermination occurs after the last month that ends prior to the date of enactment of this section.(H)Payment to representative payees and fiduciaries(i)In generalIf the benefit, payment, or compensation referred to in subparagraph (C), (D), (E), or (F) with respect to any specified individual is paid to a representative payee or fiduciary, payment by the Secretary under paragraph (3) with respect to such specified individual shall be made to such individual’s representative payee or fiduciary and the entire payment shall be used only for the benefit of the individual who is entitled to the payment. (ii)Application of enforcement provisions(I)In the case of a payment described in clause (i) which is made with respect to a specified social security beneficiary or a specified supplemental security income recipient, section 1129(a)(3) of the Social Security Act (42 U.S.C. 1320a–8(a)(3)) shall apply to such payment in the same manner as such section applies to a payment under title II or XVI of such Act.(II)In the case of a payment described in clause (i) which is made with respect to a specified railroad retirement beneficiary, section 13 of the Railroad Retirement Act (45 U.S.C. 231l) shall apply to such payment in the same manner as such section applies to a payment under such Act.(III)In the case of a payment described in clause (i) which is made with respect to a specified veterans beneficiary, sections 5502, 6106, and 6108 of title 38, United States Code, shall apply to such payment in the same manner as such sections apply to a payment under such title.(6)Notice to individualsNot later than 15 days after the date on which the Secretary distributed any payment to an eligible individual pursuant to this subsection, notice shall be sent by mail to such individual's last known address. Such notice shall indicate the method by which such payment was made, the amount of such payment, and a phone number for the appropriate point of contact at the Internal Revenue Service to report any failure to receive such payment.(g)Identification number requirement(1)In generalNo credit shall be allowed under subsection (a) to an eligible individual who does not include on the return of tax for the taxable year—(A)such individual's valid identification number, (B)in the case of a joint return, the valid identification number of such individual's spouse, and (C)in the case of any dependent taken into account under subsection (a)(2), the valid identification number of such dependent. (2)Valid identification number(A)In generalFor purposes of paragraph (1), the term valid identification number means a social security number (as such term is defined in section 24(h)(7)). (B)Adoption taxpayer identification numberFor purposes of paragraph (1)(C), in the case of a dependent who is adopted or placed for adoption, the term valid identification number shall include the adoption taxpayer identification number of such dependent. (3)Special rule for members of the armed forcesParagraph (1)(B) shall not apply in the case where at least 1 spouse was a member of the Armed Forces of the United States at any time during the taxable year and at least 1 spouse satisfies paragraph (1)(A). (4)Mathematical or clerical error authorityAny omission of a correct valid identification number required under this subsection shall be treated as a mathematical or clerical error for purposes of applying section 6213(g)(2) to such omission. (h)Special rules with respect to prisoners(1)Disallowance of credit(A)In generalSubject to subparagraph (B), no credit shall be allowed under subsection (a) to an eligible individual who is, for each day during calendar year 2020, described in clause (i), (ii), (iii), (iv), or (v) of section 202(x)(1)(A) of the Social Security Act (42 U.S.C. 402(x)(1)(A)).(B)Joint returnIn the case of eligible individuals filing a joint return where 1 spouse is described in subparagraph (A), subsection (a)(1) shall be applied by substituting $1,200 for $2,400.(2)Denial of advance refund or creditNo refund or credit shall be made or allowed under subsection (f) with respect to any individual whom the Secretary has knowledge is, at the time of any determination made pursuant to paragraph (3) of such subsection, described in clause (i), (ii), (iii), (iv), or (v) of section 202(x)(1)(A) of the Social Security Act.(i)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be necessary to carry out the purposes of this section, including any such measures as are deemed appropriate to avoid allowing multiple credits or rebates to a taxpayer..(b)Definition of deficiencySection 6211(b)(4)(A) of the Internal Revenue Code of 1986 is amended by striking and 6428 and inserting 6428, and 6428A.(c)Treatment of possessionsRules similar to the rules of subsection (c) of section 2201 of the CARES Act (Public Law 116–136) shall apply for purposes of this section.(d)Exception from reduction or offset(1)In generalAny credit or refund allowed or made to any individual by reason of section 6428A of the Internal Revenue Code of 1986 (as added by this section) or by reason of subsection (c) of this section shall not be—(A)subject to reduction or offset pursuant to section 3716 or 3720A of title 31, United States Code, (B)subject to reduction or offset pursuant to subsection (d), (e), or (f) of section 6402 of the Internal Revenue Code of 1986, or (C)reduced or offset by other assessed Federal taxes that would otherwise be subject to levy or collection.(2)Assignment of benefits(A)In generalThe right of any person to any applicable payment shall not be transferable or assignable, at law or in equity, and no applicable payment shall be subject to, execution, levy, attachment, garnishment, or other legal process, or the operation of any bankruptcy or insolvency law.(B)Encoding of paymentsIn the case of an applicable payment described in subparagraph (D)(iii)(I) that is paid electronically by direct deposit through the Automated Clearing House (ACH) network, the Secretary of the Treasury (or the Secretary's delegate) shall—(i)issue the payment using a unique identifier that is reasonably sufficient to allow a financial institution to identify the payment as an applicable payment, and(ii)further encode the payment pursuant to the same specifications as required for a benefit payment defined in section 212.3 of title 31, Code of Federal Regulations. (C)Garnishment(i)Encoded paymentsIn the case of a garnishment order that applies to an account that has received an applicable payment that is encoded as provided in subparagraph (B), a financial institution shall follow the requirements and procedures set forth in part 212 of title 31, Code of Federal Regulations, except a financial institution shall not, with regard to any applicable payment, be required to provide the notice referenced in sections 212.6 and 212.7 of title 31, Code of Federal Regulations. This paragraph shall not alter the status of applicable payments as tax refunds or other nonbenefit payments for purpose of any reclamation rights of the Department of the Treasury or the Internal Revenue Service as per part 210 of title 31 of the Code of Federal Regulations. (ii)Other paymentsIf a financial institution receives a garnishment order, other than an order that has been served by the United States or an order that has been served by a Federal, State, or local child support enforcement agency, that has been received by a financial institution and that applies to an account into which an applicable payment that has not been encoded as provided in subparagraph (B) has been deposited electronically or by an applicable payment that has been deposited by check on any date in the lookback period, the financial institution, upon the request of the account holder, shall treat the amount of the funds in the account at the time of the request, up to the amount of the applicable payment (in addition to any amounts otherwise protected under part 212 of title 31, Code of Federal Regulations), as exempt from a garnishment order without requiring the consent of the party serving the garnishment order or the judgment creditor. (iii)LiabilityA financial institution that acts in good faith in reliance on clauses (i) or (ii) shall not be subject to liability or regulatory action under any Federal or State law, regulation, court or other order, or regulatory interpretation for actions concerning any applicable payments. (D)DefinitionsFor purposes of this paragraph—(i)Account holderThe term account holder means a natural person whose name appears in a financial institution’s records as the direct or beneficial owner of an account. (ii)Account reviewThe term account review means the process of examining deposits in an account to determine if an applicable payment has been deposited into the account during the lookback period. The financial institution shall perform the account review following the procedures outlined in section 212.5 of title 31, Code of Federal Regulations and in accordance with the requirements of section 212.6 of title 31, Code of Federal Regulations.(iii)Applicable paymentThe term applicable payment means—(I)any advance refund amount paid pursuant to subsection (f) of section 6428A of the Internal Revenue Code of 1986 (as so added),(II)any payment made by a possession of the United States with a mirror code tax system (as defined in subsection (c) of section 2201 of the CARES Act (Public Law 116–136)) pursuant to such subsection which corresponds to a payment described in subclause (I), and(III)any payment made by a possession of the United States without a mirror code tax system (as so defined) pursuant to section 2201(c) of such Act.(iv)GarnishmentThe term garnishment means execution, levy, attachment, garnishment, or other legal process.(v)Garnishment orderThe term garnishment order means a writ, order, notice, summons, judgment, levy, or similar written instruction issued by a court, a State or State agency, a municipality or municipal corporation, or a State child support enforcement agency, including a lien arising by operation of law for overdue child support or an order to freeze the assets in an account, to effect a garnishment against a debtor.(vi)Lookback periodThe term lookback period means the two month period that begins on the date preceding the date of account review and ends on the corresponding date of the month two months earlier, or on the last date of the month two months earlier if the corresponding date does not exist.(e)Public awareness campaignThe Secretary of the Treasury (or the Secretary's delegate) shall conduct a public awareness campaign, in coordination with the Commissioner of Social Security and the heads of other relevant Federal agencies, to provide information regarding the availability of the credit and rebate allowed under section 6428A of the Internal Revenue Code of 1986 (as added by this section), including information with respect to individuals who may not have filed a tax return for taxable year 2018 or 2019.(f)Appropriations To carry out rebates(1)In generalImmediately upon the enactment of this Act, the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020:(A)Department of the Treasury(i)For an additional amount for Department of the Treasury—Internal Revenue Service—Taxpayer Services, $29,027,000, to remain available until September 30, 2021.(ii)For an additional amount for Department of the Treasury—Internal Revenue Service—Operations Support, $236,548,000, to remain available until September 30, 2021.(iii)For an additional amount for Department of the Treasury—Internal Revenue Service—Enforcement, $54,425,000, to remain available until September 30, 2021.Amounts made available in appropriations under this subparagraph may be transferred between such appropriations upon the advance notification of the Committees on Appropriations of the House of Representatives and the Senate. Such transfer authority is in addition to any other transfer authority provided by law. (B)Social security administrationFor an additional amount for Social Security Administration—Limitation on Administrative Expenses, $38,000,000, to remain available until September 30, 2021.(2)ReportsNo later than 15 days after enactment of this Act, the Secretary of the Treasury shall submit a plan to the Committees on Appropriations of the House of Representatives and the Senate detailing the expected use of the funds provided by paragraph (1)(A). Beginning 90 days after enactment of this Act, the Secretary of the Treasury shall submit a quarterly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the actual expenditure of funds provided by paragraph (1)(A) and the expected expenditure of such funds in the subsequent quarter.(g)Conforming amendments(1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting “6428A,” after “6428,”.(2)The table of sections for subchapter B of chapter 65 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 6428 the following:Sec. 6428A. Additional 2020 Recovery Rebates for individuals..202.Modifications to recovery rebates made under the CARES Act(a)Prohibition on payments to deceased individualsSubsection (d) of section 6428 of the Internal Revenue Code of 1986 is amended to read as follows:(d)Eligible individual(1)In generalFor purposes of this section, the term eligible individual means any individual who is not described in paragraph (2) and who was not deceased prior to January 1, 2020.(2)ExceptionsAn individual is described in this paragraph if such individual is—(A)a nonresident alien individual,(B)an individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which the individual’s taxable year begins, or(C)an estate or trust..(b)Prohibition on payments to prisonersSection 6428 of the Internal Revenue Code of 1986 is amended—(1)by redesignating subsection (h) as subsection (i), and(2)by inserting after subsection (g) the following new subsection:(h)Special rules with respect to prisoners(1)Disallowance of credit(A)In generalSubject to subparagraph (B), no credit shall be allowed under subsection (a) to an eligible individual who, for each day during calendar year 2020, is described in clause (i), (ii), (iii), (iv), or (v) of section 202(x)(1)(A) of the Social Security Act (42 U.S.C. 402(x)(1)(A)).(B)Joint returnIn the case of eligible individuals filing a joint return where 1 spouse is described in subparagraph (A), subsection (a)(1) shall be applied by substituting $1,200 for $2,400.(2)Denial of advance refund or creditNo refund or credit shall be made or allowed under subsection (f) with respect to any individual whom the Secretary has knowledge is, at the time of any determination made pursuant to paragraph (3) of such subsection, described in clause (i), (ii), (iii), (iv), or (v) of section 202(x)(1)(A) of the Social Security Act..(c)Protection of recovery rebatesSubsection (d) of section 2201 of the CARES Act (Public Law 116–136) is amended—(1)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), and by moving such subparagraphs 2 ems to the right, (2)by striking reduction or offset.—Any credit and inserting “reduction, offset, garnishment, etc.—(1)In generalAny credit, and(3)by adding at the end the following new paragraphs:(2)Assignment of benefits(A)In generalThe right of any person to any applicable payment shall not be transferable or assignable, at law or in equity, and no applicable payment shall be subject to, execution, levy, attachment, garnishment, or other legal process, or the operation of any bankruptcy or insolvency law.(B)Encoding of paymentsAs soon as practicable, but not earlier than 10 days after the date of the enactment of this paragraph, in the case of an applicable payment described in subparagraph (D)(iii)(I) that is paid electronically by direct deposit through the Automated Clearing House (ACH) network, the Secretary of the Treasury (or the Secretary's delegate) shall—(i)issue the payment using a unique identifier that is reasonably sufficient to allow a financial institution to identify the payment as an applicable payment, and(ii)further encode the payment pursuant to the same specifications as required for a benefit payment defined in section 212.3 of title 31, Code of Federal Regulations. (C)Garnishment(i)Encoded paymentsIn the case of a garnishment order received after the date that is 10 days after the date of the enactment of this paragraph and that applies to an account that has received an applicable payment that is encoded as provided in subparagraph (B), a financial institution shall follow the requirements and procedures set forth in part 212 of title 31, Code of Federal Regulations, except a financial institution shall not, with regard to any applicable payment, be required to provide the notice referenced in sections 212.6 and 212.7 of title 31, Code of Federal Regulations. This paragraph shall not alter the status of applicable payments as tax refunds or other nonbenefit payments for purpose of any reclamation rights of the Department of the Treasury or the Internal Revenue Service as per part 210 of title 31 of the Code of Federal Regulations. (ii)Other paymentsIf a financial institution receives a garnishment order, other than an order that has been served by the United States or an order that has been served by a Federal, State, or local child support enforcement agency, that has been received by a financial institution after the date that is 10 days after the date of the enactment of this paragraph and that applies to an account into which an applicable payment that has not been encoded as provided in subparagraph (B) has been deposited electronically or by an applicable payment that has been deposited by check on any date in the lookback period, the financial institution, upon the request of the account holder, shall treat the amount of the funds in the account at the time of the request, up to the amount of the applicable payment (in addition to any amounts otherwise protected under part 212 of title 31, Code of Federal Regulations), as exempt from a garnishment order without requiring the consent of the party serving the garnishment order or the judgment creditor. (iii)LiabilityA financial institution that acts in good faith in reliance on clauses (i) or (ii) shall not be subject to liability or regulatory action under any Federal or State law, regulation, court or other order, or regulatory interpretation for actions concerning any applicable payments. (D)DefinitionsFor purposes of this paragraph—(i)Account holderThe term account holder means a natural person whose name appears in a financial institution’s records as the direct or beneficial owner of an account. (ii)Account reviewThe term account review means the process of examining deposits in an account to determine if an applicable payment has been deposited into the account during the lookback period. The financial institution shall perform the account review following the procedures outlined in section 212.5 of title 31, Code of Federal Regulations and in accordance with the requirements of section 212.6 of title 31, Code of Federal Regulations.(iii)Applicable paymentThe term applicable payment means—(I)any advance refund amount paid pursuant to subsection (f) of section 6428 of the Internal Revenue Code of 1986,(II)any payment made by a possession of the United States with a mirror code tax system (as defined in subsection (c)) pursuant to such subsection which corresponds to a payment described in subclause (I), and(III)any payment made by a possession of the United States without a mirror code tax system (as so defined) pursuant to subsection (c).(iv)GarnishmentThe term garnishment means execution, levy, attachment, garnishment, or other legal process.(v)Garnishment orderThe term garnishment order means a writ, order, notice, summons, judgment, levy, or similar written instruction issued by a court, a State or State agency, a municipality or municipal corporation, or a State child support enforcement agency, including a lien arising by operation of law for overdue child support or an order to freeze the assets in an account, to effect a garnishment against a debtor.(vi)Lookback periodThe term lookback period means the two month period that begins on the date preceding the date of account review and ends on the corresponding date of the month two months earlier, or on the last date of the month two months earlier if the corresponding date does not exist..(d)Effective dates(1)ProhibitionsThe amendments made by subsections (a) and (b) shall take effect as if included in section 2201 of the CARES Act. (2)ProtectionThe amendments made by subsection (c) shall take effect on the date of the enactment of this Act.BJob Creation and Employment211.Enhanced employee hiring and retention payroll tax credit(a)Increase in credit percentageSection 2301(a) of the CARES Act is amended by striking 50 percent and inserting 65 percent.(b)Increase in per employee limitationSection 2301(b)(1) of the CARES Act is amended by striking for all calendar quarters shall not exceed $10,000. and inserting shall not exceed—(A)$10,000 in any calendar quarter, and(B)$30,000 in the aggregate for all calendar quarters..(c)Modifications to definition of eligible employer(1)Decrease of reduction in gross receipts necessary to qualify as eligible employerSection 2301(c)(2)(B)(i) of the CARES Act (Public Law 116–136) is amended by striking 50 percent and inserting 75 percent.(2)Election to determine gross receipts test based on prior quarterSection 2301(c)(2) of the CARES Act is amended by redesignating subparagraph (C) as subparagraph (D) and by inserting after subparagraph (B) the following new subparagraph:(C)Election to use alternative quarterAt the election of an employer who was not an eligible employer for the calendar quarter ending on June 30, 2020, subparagraph (B)(i) shall be applied—(i)by substituting for the prior calendar quarter for for the calendar quarter, and(ii)by substituting the corresponding calendar quarter in the prior year for the same calendar quarter in the prior year.An election under this subparagraph shall be made at such time and in such manner as the Secretary shall prescribe..(d)Gross receipts of tax-Exempt organizationsSection 2301(c)(2)(D) of the CARES Act (as redesignated by subsection (c)(2)) is amended—(1)by striking of such Code, clauses (i) and (ii)(I) and inserting of such Code—(i)clauses (i) and (ii)(I),(2)by striking the period at the end and inserting , and, and(3)by adding at the end the following new clause:(ii)any reference in this section to gross receipts shall be treated as a reference to gross receipts within the meaning of section 6033 of such Code..(e)Modification of determination of qualified wages(1)Modification of threshold for treatment as a large employerSection 2301(c)(3)(A) of the CARES Act is amended by striking 100 each place it appears in clauses (i) and (ii) and inserting 500.(2)Elimination of limitationSection 2301(c)(3) of the CARES Act is amended—(A)by striking subparagraph (B), and(B)by striking Such term in the second sentence of subparagraph (A) and inserting the following:(B)ExceptionThe term qualified wages.(3)Modification of treatment of health plan expensesSection 2301(c) of the CARES Act is amended—(A)by striking subparagraph (C) of paragraph (3), and(B)by striking paragraph (5) and inserting the following:(5)Wages(A)In generalThe term wages means wages (as defined in section 3121(a) of the Internal Revenue Code of 1986) and compensation (as defined in section 3231(e) of such Code).(B)Allowance for certain health plan expenses(i)In generalSuch term shall include amounts paid or incurred by the eligible employer to provide and maintain a group health plan (as defined in section 5000(b)(1) of the Internal Revenue Code of 1986), but only to the extent that such amounts are excluded from the gross income of employees by reason of section 106(a) of such Code.(ii)Allocation rulesFor purposes of this section, amounts treated as wages under clause (i) shall be treated as paid with respect to any employee (and with respect to any period) to the extent that such amounts are properly allocable to such employee (and to such period) in such manner as the Secretary may prescribe. Except as otherwise provided by the Secretary, such allocation shall be treated as properly made if made on the basis of being pro rata among periods of coverage..(f)Improved coordination with paycheck protection program(1)Amendment to paycheck protection programSection 1106(a)(8) of the CARES Act is amended by striking of this Act. and inserting of this Act, except that such costs shall not include qualified wages (as defined in section 2301(c) of this Act) which—(A)are paid or incurred in calendar quarters beginning after June 30, 2020, and(B)are taken into account in determining the credit allowed under section 2301 of this Act..(2)Amendments to employee retention tax credit(A)In generalSection 2301(g) of the CARES Act is amended to read as follows:(g)Election To not take certain wages into account(1)In generalThis section shall not apply to qualified wages paid by an eligible employer with respect to which such employer makes an election (at such time and in such manner as the Secretary may prescribe) to have this section not apply to such wages.(2)Coordination with paycheck protection programThe Secretary, in consultation with the Administrator of the Small Business Administration, shall issue guidance providing that payroll costs paid or incurred during the covered period shall not fail to be treated as qualified wages under this section by reason of an election under paragraph (1) to the extent that a covered loan of the eligible employer is not forgiven under section 1106(b) by reason of such payroll costs. Terms used in the preceding sentence which are also used in section 1106 shall have the same meaning as when used in such section..(B)Conforming amendmentsSection 2301(j) of the CARES Act is amended by inserting for any calendar quarter beginning after June 30, 2020 before the period at the end.(g)Denial of double benefitSection 2301(h) of the CARES Act is amended—(1)by striking paragraphs (1) and (2) and inserting the following:(1)Denial of double benefitAny wages taken into account in determining the credit allowed under this section shall not be taken into account as wages for purposes of sections 45A, 45B, 45P, 45S, 51, and 1396 of the Internal Revenue Code of 1986., and(2)by redesignating paragraph (3) as paragraph (2).(h)Regulatory authoritySection 2301(l) of the CARES Act is amended by striking and at the end of paragraph (4), by striking the period at the end of paragraph (5) and inserting , and, and by adding at the end the following new paragraph:(6)to prevent the avoidance of the purposes of the limitations under this section, including through the leaseback of employees..(i)Effective date(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to the calendar quarters beginning after June 30, 2020.(2)Retroactive application of certain amendments(A)In generalThe amendments made subsections (d), (e)(3), and (h) shall take effect as if included in section 2301 of the CARES Act. (B)Special rule(i)In generalFor purposes of section 2301 of the CARES Act, an employer who has filed a return of tax with respect to applicable employment taxes (as defined in section 2301(c)(1) of such Act) before the date of the enactment of this Act may elect (in such manner as the Secretary of the Treasury (or the Secretary's delegate) shall prescribe) to treat any applicable amount as an amount paid in the calendar quarter which includes the date of the enactment of this Act.(ii)Applicable amountFor purposes of clause (i), the term applicable amount means the amount of wages described in section 2301(c)(5)(B) of the CARES Act, as added by the amendments made by subsection (e)(3)), which—(I)were paid or incurred in a calendar quarter beginning after December 31, 2019, and before July 1, 2020, and(II)were not taken into account by the taxpayer in calculating the credit allowed under section 2301(a) of such Act for such calendar quarter.212.Expansion of work opportunity credit(a)In generalSection 51(d)(1) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (I), by striking the period at the end of subparagraph (J) and inserting , or, and by adding at the end the following new subparagraph: (K)a qualified 2020 COVID–19 unemployment recipient..(b)Qualified 2020 COVID–19 unemployment recipientSection 51(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: (16)Qualified 2020 COVID–19 unemployment recipientThe term qualified 2020 COVID–19 unemployment recipient means any individual who—(A)is certified by the designated local agency as having received, or having been approved to receive, unemployment compensation under State or Federal law for either of—(i)the week immediately preceding the hiring date, or(ii)the week which includes the hiring date, and(B)begins work for the employer before January 1, 2021..(c)Increased credit percentage(1)In generalSection 51(a) of the Internal Revenue Code of 1986 is amended by inserting (50 percent in the case of a qualified 2020 COVID–19 unemployment recipient) after 40 percent.(2)Reduction for certain individualsSection 51(i)(3)(A) of such Code is amended—(A)by striking shall be applied by and inserting shall be applied—(i)by, (B)by striking the period at the end and inserting and, and(C)by adding at the end the following new clause:(ii)by substituting 25 percent for 50 percent..(d)Increased limitation on wages taken into accountSection 51(b)(3) of the Internal Revenue Code of 1986 is amended by inserting $10,000 per year in the case of a qualified 2020 COVID–19 unemployment recipient, after $6,000 per year (.(e)Rehires eligible for creditSection 51(i)(2) of the Internal Revenue Code of 1986 is amended—(1)by striking No wages and inserting the following:(A)In generalNo wages, and(2)by adding at the end the following new subparagraph:(B)Exception(i)In generalThis paragraph shall not apply to any qualified 2020 COVID–19 unemployment recipient.(ii)Regulations and guidanceThe Secretary shall prescribe such regulations and other guidance as may be necessary to prevent the abuse of the purposes of this subparagraph, including through the termination of employment of an individual by an employer for the purposes of claiming the credit allowed under this subsection by reason of the application of clause (i)..(f)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after the date of the enactment of this Act. 213.Safe and healthy workplace tax credit(a)In generalIn the case of an employer, there shall be allowed as a credit against applicable employment taxes for each calendar quarter an amount equal to 50 percent of the sum of—(1)the qualified employee protection expenses,(2)the qualified workplace reconfiguration expenses, and(3)the qualified workplace technology expenses,paid or incurred by the employer during such calendar quarter.(b)Limitations and refundability(1)Overall dollar limitation on credit(A)In generalThe amount of the credit allowed under subsection (a) with respect to any employer for any calendar quarter shall not exceed the excess (if any) of—(i)the applicable dollar limit with respect to such employer for such calendar quarter, over(ii)the aggregate credits allowed under subsection (a) with respect to such employer for all preceding calendar quarters.(B)Applicable dollar limitThe term applicable dollar limit means, with respect to any employer for any calendar quarter, the sum of—(i)$1,000, multiplied by the average number of employees employed by such employer during such calendar quarter not in excess of 500, plus(ii)$750, multiplied by such average number of employees in excess of 500 but not in excess of 1,000, plus(iii)$500, multiplied by such average number of employees in excess of 1,000.(2)Credit limited to employment taxesThe credit allowed by subsection (a) with respect to any calendar quarter shall not exceed the applicable employment taxes (reduced by any credits allowed under subsections (e) and (f) of section 3111 of the Internal Revenue Code of 1986, sections 7001 and 7003 of the Families First Coronavirus Response Act, and section 2301 of the CARES Act) on the wages paid with respect to the employment of all the employees of the employer for such calendar quarter.(3)Refundability of excess credit(A)In generalIf the amount of the credit under subsection (a) exceeds the limitation of paragraph (2) for any calendar quarter, such excess shall be treated as an overpayment that shall be refunded under sections 6402(a) and 6413(b) of the Internal Revenue Code of 1986.(B)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, any amounts due to the employer under this paragraph shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section.(c)Qualified employee protection expensesFor purposes of this section, the term qualified employee protection expenses means amounts paid or incurred by the employer for—(1)testing (including on a periodic basis) employees and customers of the employer for coronavirus disease 2019, hereafter referred to in this section as COVID–19 (including antibodies related to COVID–19),(2)equipment to protect employees and customers of the employer from contracting COVID–19, including masks, gloves, and disinfectants, and(3)cleaning products or services related to preventing the spread of COVID–19.(d)Qualified workplace reconfiguration expensesFor purposes of this section—(1)In generalThe term qualified workplace reconfiguration expenses means amounts paid or incurred by the employer to design and reconfigure retail space, work areas, break areas, or other areas that employees or customers regularly use in the ordinary course of the employer’s trade or business if such design and reconfiguration—(A)has a primary purpose of preventing the spread of COVID–19,(B)is with respect to tangible property (within the meaning of section 168 of the Internal Revenue Code of 1986) which is located in the United States and which is leased or owned by the employer,(C)is commensurate with the risks faced by the employees or customers, or is consistent with recommendations made by the Centers for Disease Control and Prevention or the Occupational Safety and Health Administration,(D)is completed pursuant to a reconfiguration (or similar) plan that was not in place before March 13, 2020, and (E)is completed before January 1, 2021.(2)RegulationsThe Secretary shall prescribe such regulations and other guidance as may be necessary or appropriate to carry out the purposes of this subsection, including guidance defining primary purpose and reconfiguration plan.(e)Qualified workplace technology expensesFor purposes of this section—(1)In generalThe term qualified workplace technology expenses means amounts paid or incurred by the employer for technology systems that employees or customers use in the ordinary course of the employer’s trade or business if such technology system—(A)has a primary purpose of preventing the spread of COVID–19,(B)is used for limiting physical contact between customers and employees in the United States,(C)is commensurate with the risks faced by the employees or customers, or is consistent with recommendations made by the Centers for Disease Control and Prevention or the Occupational Safety and Health Administration,(D)is acquired by the employer on or after March 13, 2020, and is not acquired pursuant to a plan that was in place before such date, and(E)is placed in service by the employer before January 1, 2021.(2)Technology systemsThe term technology systems means computer software (as defined in section 167(f)(1) of the Internal Revenue Code of 1986) and qualified technological equipment (as defined in section 168(i)(2) of such Code).(3)RegulationsThe Secretary shall prescribe such regulations and other guidance as may be necessary or appropriate to carry out the purposes of this subsection, including guidance defining the terms primary purpose and plan. (f)Other definitionsFor purposes of this section—(1)Applicable employment taxesThe term applicable employment taxes means the following:(A)The taxes imposed under section 3111(a) of the Internal Revenue Code of 1986.(B)So much of the taxes imposed under section 3221(a) of such Code as are attributable to the rate in effect under section 3111(a) of such Code.(2)COVID–19Except where the context clearly indicates otherwise, any reference in this section to COVID–19 shall be treated as including a reference to the virus which causes COVID–19.(3)SecretaryThe term Secretary means the Secretary of the Treasury or such Secretary’s delegate.(4)Other termsAny term used in this section which is also used in chapter 21 or 22 of the Internal Revenue Code of 1986 shall have the same meaning as when used in such chapter.(g)Certain governmental employersThis section shall not apply to the Government of the United States, the government of any State or political subdivision thereof, or any agency or instrumentality of any of the foregoing.(h)Rules relating to employer, etc(1)Aggregation ruleAll persons treated as a single employer under subsection (a) or (b) of section 52 of the Internal Revenue Code of 1986, or subsection (m) or (o) of section 414 of such Code, shall be treated as one employer for purposes of this section.(2)Third-party payorsAny credit allowed under subsection (a) shall be treated as a credit described in section 3511(d)(2) of such Code.(i)Treatment of depositsThe Secretary shall waive any penalty under section 6656 of the Internal Revenue Code of 1986 for any failure to make a deposit of any applicable employment taxes if the Secretary determines that such failure was due to the reasonable anticipation of the credit allowed under subsection (a). (j)Credit for self-Employed individuals(1)In generalIn the case of a self-employed individual, there shall be allowed as a credit against the tax imposed by subtitle A of the Internal Revenue Code of 1986 for any taxable year an amount equal to 50 percent of the sum of—(A)the qualified employee protection expenses (as determined by treating the self-employed individual both as the employer and an employee),(B)the qualified workplace reconfiguration expenses (as so determined), and(C)the qualified workplace technology expenses (as so determined), paid or incurred by the individual during such taxable year.(2)LimitationThe amount of the credit allowed under paragraph (1) with respect to any self-employed individual for any taxable year shall not exceed $500.(3)Refundability(A)In generalThe credit determined under paragraph (1) shall be treated as a credit allowed to the taxpayer under subpart C of part IV of subchapter A of chapter 1 of such Code. (B)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, any refund due from the credit determined under paragraph (1) shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section. (4)Self-employed individual(A)In generalFor purposes of this section, the term self-employed individual means an individual who regularly carries on any trade or business within the meaning of section 1402 of the Internal Revenue Code of 1986, other than any such trade or business which is carried on by a partnership.(B)DocumentationNo credit shall be allowed under paragraph (1) to any individual unless the individual maintains such documentation as the Secretary may prescribe to establish such individual as an eligible self-employed individual.(k)Special rules(1)Denial of double benefitFor purposes of this section—(A)In generalAny deduction or other credit otherwise allowable under any provision of the Internal Revenue Code of 1986 with respect to any expense for which a credit is allowed under this section shall be reduced by the amount of the credit under this section with respect to such expense. (B)Basis adjustmentIf a credit is allowed under this section with respect to any property of a character which is subject to the allowance for depreciation under section 167 of such Code, the basis of such property shall be reduced by the amount of the credit so allowed, and such reduction shall be taken into account before determining the amount of any allowance for depreciation with respect to such property for purposes of such Code. (C)Expenses not taken into account more than onceThe same expense shall not be treated as described in more than one paragraph of subsection (a) or more than one subparagraph of subsection (j)(1), whichever is applicable.(D)Employer or self-employment credit allowedThe credit under subsection (a) and the credit for self-employed individuals under subsection (j) shall not apply to the same taxpayer.(2)Election not to have section applyThis section shall not apply with respect to any employer for any calendar quarter, or with respect to any self-employed individual for any taxable year, if such employer or self-employed individual elects (at such time and in such manner as the Secretary may prescribe) not to have this section apply. (l)Transfers to certain trust fundsThere are hereby appropriated to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund established under section 201 of the Social Security Act (42 U.S.C. 401) and the Social Security Equivalent Benefit Account established under section 15A(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(a)) amounts equal to the reduction in revenues to the Treasury by reason of this section (without regard to this subsection). Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Trust Fund or Account had this section not been enacted.(m)Regulations and guidanceThe Secretary shall prescribe such regulations and other guidance as may be necessary or appropriate to carry out the purposes of this section, including—(1)with respect to the application of the credit under subsection (a) to third-party payors (including professional employer organizations, certified professional employer organizations, or agents under section 3504 of the Internal Revenue Code of 1986), regulations or other guidance allowing such payors to submit documentation necessary to substantiate the amount of the credit allowed under subsection (a),(2)regulations or other guidance for recapturing the benefit of credits determined under subsection (a) in cases where there is a subsequent adjustment to the credit determined under such subsection, and(3)regulations or other guidance to prevent abuse of the purposes of this section.(n)Application(1)In generalThis section shall only apply to amounts paid or incurred after March 12, 2020, and before January 1, 2021.(2)Special rule for certain amounts paid or incurred in calendar quarters ending before the date of the enactment of this ActFor purposes of this section, in the case of any amount paid or incurred after March 12, 2020, and on or before the last day of the last calendar quarter ending before the date of the enactment of this Act, such amount shall be treated as paid or incurred on such date of enactment. 214.COVID–19 assistance provided to independent contractors(a)Independent contractor statusWith respect to an individual providing services for compensation for any service recipient or through any marketplace platform, if the service recipient or marketplace platform operator provides any of the benefits described in subsection (c) to such individual, the provision of such benefits shall not be taken into account in determining the status of such individual as an employee for purposes of the Internal Revenue Code of 1986.(b)Treatment as qualified disaster relief paymentsAny benefit described in subsection (c) (other than paragraph (1) thereof) which is provided as described in subsection (a) by a service recipient or marketplace platform operator shall be treated for purposes of section 139 of the Internal Revenue Code of 1986 as a qualified disaster relief payment to the individual so described.(c)Benefits describedThe benefits described in this subsection are—(1)financial assistance provided to an individual while the individual is not performing services for the service recipient or through the marketplace platform, or is performing reduced services or reduced hours of service, because of COVID–19;(2)health care benefits provided to an individual which are related to COVID–19, including testing of the individual for, or for antibodies related to, COVID–19;(3)equipment to protect the individual, service recipients, or customers from contracting COVID–19, including masks, gloves, and disinfectants;(4)cleaning products or services related to preventing the spread of COVID–19; and(5)training, standards, and guidelines or other similar information provided to an individual related to COVID–19.(d)Marketplace platform, etcFor purposes of this section—(1)Marketplace platform operatorThe term marketplace platform operator means any person operating a marketplace platform.(2)Marketplace platformThe term marketplace platform means any digital website, mobile application, or similar system that facilitates the provision of goods or services by providers to recipients.(e)COVID–19For purposes of this section, the term COVID–19 means coronavirus disease 2019. Except where the context clearly indicates otherwise, any reference in this section to such disease shall be treated as including a reference to the virus which causes such disease.(f)ApplicationThis section shall only apply to benefits provided after March 12, 2020, and before January 1, 2021. CCARES Act Clarifications and Corrections221.Application of special rules to money purchase pension plans(a)In generalSection 2202(a)(6)(B) of the CARES Act (Public Law 116–136) is amended by inserting , and, in the case of a money purchase pension plan, a coronavirus-related distribution which is an in-service withdrawal shall be treated as meeting the distribution rules of section 401(a) of the Internal Revenue Code of 1986 before the period.(b)Effective dateThe amendment made by this section shall apply as if included in the enactment of section 2202 of the CARES Act (Public Law 116–136).222.Clarification of delay in payment of minimum required contributionsSection 3608(a)(1) of the CARES Act (Public Law 116–136) is amended by striking January 1, 2021 and inserting January 4, 2021.223.Employee certification as to eligibility for increased CARES Act loan limits from employer plan(a)In generalSection 2202(b) of the CARES Act (Public Law 116–136) is amended by adding at the end the following new paragraph:(4)Employee certificationThe administrator of a qualified employer plan may rely on an employee’s certification that the requirements of subsection (a)(4)(A)(ii) are satisfied in determining whether the employee is a qualified individual for purposes of this subsection..(b)Effective dateThe amendment made by this section shall take effect as if included in the enactment of section 2202(b) of the CARES Act (Public Law 116–136).224.Election to waive application of certain modifications to farming losses(a)In generalSection 2303 of the CARES Act is amended by adding at the end the following new subsection:(e)Special rules with respect to farming losses(1)Election to disregard application of amendments made by subsections (a) and (b)(A)In generalIf a taxpayer who has a farming loss (within the meaning of section 172(b)(1)(B)(ii) of the Internal Revenue Code of 1986) for a taxable year beginning in 2018, 2019, or 2020 makes an election under this paragraph, then— (i)the amendments made by subsection (a) shall not apply to any taxable year beginning in 2018, 2019, or 2020, and(ii)the amendments made by subsection (b) shall not apply to any net operating loss arising in any taxable year beginning in 2018, 2019, or 2020. (B)Election(i)In generalExcept as provided in clause (ii)(II), an election under this paragraph shall be made in such manner as may be prescribed by the Secretary. Such election, once made for any taxable year, shall be irrevocable for such taxable year.(ii)Time for making election(I)In generalAn election under this paragraph shall be made by the due date (including extensions of time) for filing the taxpayer's return for the taxable year.(II)Previously filed returnsIn the case of any taxable year for which the taxpayer has filed a return of Federal income tax before the date of the enactment of the American Workers, Families, and Employers Assistance Act which disregards the amendments made by subsections (a) and (b), such taxpayer shall be treated as having made an election under this paragraph unless the taxpayer modifies such return to reflect such amendments by the due date (including extensions of time) for filing the taxpayer's return for the first taxable year ending after the date of the enactment of the American Workers, Families, and Employers Assistance Act.(C)RegulationsThe Secretary of the Treasury (or the Secretary's delegate) shall issue such regulations and other guidance as may be necessary to carry out the purposes of this paragraph, including regulations and guidance relating to the application of the rules of section 172(a) of the Internal Revenue Code of 1986 (as in effect before the date of the enactment of the CARES Act) to taxpayers making an election under this paragraph.(2)Revocation of election to waive carrybackThe last sentence of section 172(b)(3) of the Internal Revenue Code of 1986 and the last sentence of section 172(b)(1)(B) of such Code shall not apply to any election—(A)which was made before the date of the enactment of the American Workers, Families, and Employers Assistance Act, and (B)which relates to the carryback period provided under section 172(b)(1)(B) of such Code with respect to any net operating loss arising in taxable years beginning in 2018 or 2019..(b)Effective dateThe amendment made by this section shall take effect as if included in section 2303 of the CARES Act (Public Law 116–136). 225.Oversight and audit reportingSection 19010(a)(1) of the CARES Act is amended by striking and at the end of subparagraph (F), by striking and at the end of subparagraph (G), and by adding at the end the following new subparagraphs:(H)the Committee on Finance of the Senate; and(I)the Committee on Ways and Means of the House of Representatives; and.IIISupporting Patients, Providers, Older Americans, and Foster Youth in Responding to COVID–19APromoting Access to Care and Services301.Maintaining 2021 Medicare part B premium and deductible at 2020 levels consistent with actuarially fair rates(a)2021 premium and deductible and repayment through future premiumsSection 1839(a) of the Social Security Act (42 U.S.C. 1395r(a)) is amended—(1)in the second sentence of paragraph (1), by striking (5) and (6) and inserting (5), (6), and (7); (2)in paragraph (6)(C)—(A)in clause (i), by striking “section 1844(d)(1)” and inserting “subsections (d)(1) and (e)(1) of section 1844”; and(B)in clause (ii), by striking “paragraph (5)” and inserting paragraphs (5) and (7); and (3)by adding at the end the following: (7)In applying this part (including subsection (i) and section 1833(b)), the monthly actuarial rate for enrollees age 65 and over for 2021 shall be the same as the monthly actuarial rate for enrollees age 65 and over for 2020..(b)Transitional government contributionSection 1844 of the Social Security Act (42 U.S.C. 1395w) is amended—(1)in subsection (a), by adding at the end the following new sentence: In applying paragraph (1), the amounts transferred under subsection (e)(1) with respect to enrollees described in subparagraphs (A) and (B) of such subsection shall be treated as premiums payable and deposited in the Trust Fund under subparagraphs (A) and (B), respectively, of paragraph (1).; and(2)by adding at the end the following: (e)(1)For 2021, there shall be transferred from the General Fund to the Trust Fund an amount, as estimated by the Chief Actuary of the Centers for Medicare & Medicaid Services, equal to the reduction in aggregate premiums payable under this part for a month in such year (excluding any changes in amounts collected under section 1839(i)) that are attributable to the application of section 1839(a)(7) with respect to—(A)enrollees age 65 and over; and(B)enrollees under age 65.Such amounts shall be transferred from time to time as appropriate. (2)Premium increases affected under section 1839(a)(6) shall not be taken into account in applying subsection (a).(3)There shall be transferred from the Trust Fund to the General Fund of the Treasury amounts equivalent to the additional premiums payable as a result of the application of section 1839(a)(6), excluding the aggregate payments attributable to the application of section 1839(i)(3)(A)(ii)(II)..(c)Additional transitional government contributionSection 1844 of the Social Security Act (42 U.S.C. 1395w), as amended by subsection (b)(2), is amended by adding at the end the following:(f)(1)There shall be transferred from the General Fund of the Treasury to the Trust Fund an amount, as estimated by the Chief Actuary of the Centers for Medicare & Medicaid Services, equal to amounts paid under the advance payment program under section 421.214 of title 42, Code of Federal Regulations (or any successor regulation) during the period beginning on March 28, 2020, and ending on July 9, 2020.(2)There shall be transferred from the Trust Fund to the General Fund of the Treasury amounts equivalent to the sum of—(A)the amounts by which claims have offset (in whole or in part) the amount of such advance payments described in paragraph (1); and(B)the amount of such advance payments that has been repaid (in whole or in part), under the advance payment program under such section 421.214 (or any such successor regulation).(3)Amounts described in paragraphs (1) and (2) shall be transferred from time to time as appropriate..(d)Indentation correctionSection 1839(i)(3)(A)(ii) of the Social Security Act (42 U.S.C. 1395r(i)(3)(A)(ii)) is amended by moving the indentation of subclause (I) two ems to the right.302.Improvements to the Medicare hospital accelerated and advance payments programs during the COVID–19 public health emergency(a)Part A(1)Repayment periodsSection 1815(f)(2)(C) of the Social Security Act (42 U.S.C. 1395g(f)(2)(C)) is amended—(A)in clause (i), by striking 120 days and inserting 270 days; and(B)in clause (ii), by striking 12 months and inserting 18 months.(2)Authority for discretionSection 1815(f)(2)(A)(ii) of the Social Security Act (42 U.S.C. 1395g(f)(2)(A)(ii)) is amended by inserting (or, with respect to requests submitted to the Secretary on or after July 9, 2020, may)after shall..(b)Part BIn carrying out the advance payments program described in section 421.214 of title 42, Code of Federal Regulations (or a successor regulation), the Secretary of Health and Human Services, in the case of a payment made under such program during the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), upon request of the supplier receiving such payment, shall—(1)provide up to 270 days before claims are offset to recoup the payment; and(2)allow not less than 14 months from the date of the first advance payment before requiring that the outstanding balance be paid in full.(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136). (d)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the provisions of, and the amendments made by, this section by program instruction or otherwise. 303.Authority to extend Medicare telehealth waivers(a)AuthoritySection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended by adding at the end the following new paragraph:(9)Authority to extend telehealth waivers and policies(A)AuthorityNotwithstanding the preceding provisions of this subsection and section 1135, subject to subparagraph (B), if the emergency period under section 1135(g)(1)(B) expires prior to December 31, 2021, the authority provided the Secretary under section 1135(b)(8) to waive or modify requirements with respect to a telehealth service, and modifications of policies with respect to telehealth services made by interim final rule applicable to such period, shall be extended through December 31, 2021. (B)No requirement to extend Nothing in subparagraph (A) shall require the Secretary to extend any specific waiver or modification or modifications of policies that the Secretary does not find appropriate for extension. (C)ImplementationNotwithstanding any provision of law, the provisions of this paragraph may be implemented by interim final rule, program instructions or otherwise..(b)MedPAC evaluation and report(1)Study(A)In generalThe Medicare Payment Advisory Commission (in this subsection referred to as the Commission) shall conduct an evaluation of—(i)the expansions of telehealth services under part B of title XVII of the Social Security Act related to the COVID-19 public health emergency described in section 1135(g)(1)(B) of such Act (42 U.S.C. 1320b–5(g)(1)(B)); and (ii)the appropriate treatment of such expansions after the expiration of such public health emergency. (B)AnalysisThe evaluation under subparagraph (A) shall include an analysis of each the following:(i)Which, if any, of such expansions should be continued after the expiration of the such public health emergency,(ii)Whether any such continued expansions should be limited to, or differentially applied to, clinicians participating in certain value-based payment models.(iii)How Medicare should pay for telehealth services after the expiration of such public health emergency, and the implications of payment approaches on aggregate Medicare program spending,(iv)Medicare program integrity and beneficiary safeguards that may be warranted with the coverage of telehealth services.(v)The implications of expanded Medicare coverage of telehealth services for beneficiary access to care and the quality of care provided via telehealth. (vi)Other areas determined appropriate by the Commission.(2)ReportNot later than June 15, 2021, the Commission shall submit to Congress a report containing the results of the evaluation conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Commission determines appropriate.(c)HHS provision of information and study and report(1)Pre–covid–19 public health emergency telehealth authorityNot later than 3 months after the date of enactment of this Act, the Secretary of Health and Human Services (in this subsection referred to as the Secretary) shall make available on the internet website of the Centers for Medicare & Medicaid Services information describing the requirements applicable to telehealth services and other virtual services under the original Medicare fee-for-service program under parts A and B of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) and the Medicare Advantage program under part C of such title prior to the waiver or modification of such requirements during the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), as established by statute, regulation, and sub-regulatory guidance under such title.(2)Study and report(A)StudyThe Secretary shall conduct a study on the impact of telehealth and other virtual services furnished under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) during the emergency period described in section 1135(g)(1)(B) of such Act (42 U.S.C. 1320b–5(g)(1)(B)). In conducting such study, the Secretary shall—(i)assess the impact of such services on access to care, health outcomes, and spending by type of physician, practitioner, or other entity, and by patient demographics and other characteristics that include—(I)age, gender, race, and type of eligibility for the Medicare program;(II)dual eligibility for both the Medicare program and the Medicaid program under title XIX of such Act (42 U.S.C. 1396 et seq.);(III)residing in an area of low-population density or a health professional shortage area (as defined in section 332(a)(1)(A) of the Public Health Service Act (42 U.S.C. 254e(a)(1)(A)));(IV)diagnoses, such as a diagnosis of COVID–19, a chronic condition, or a mental health disorder or substance use disorder;(V)telecommunication modality used, including extent to which the services are furnished using audio-only technology;(VI)residing in a State other than the State in which the furnishing physician, practitioner, or other entity is located; and(VII)other characteristics and information determined appropriate by the Secretary; and(ii)to the extent feasible, assess such impact based on—(I)the type of technology used to furnish the service;(II)the extent to which patient privacy is protected;(III)the extent to which documented or suspected fraud or abuse occurred; and(IV)patient satisfaction.(B)Use of informationThe Secretary may use reliable non-governmental sources of information in assessing the impact of characteristics described in subparagraph (A) under the study.(C)Report(i)Interim provision of informationThe Secretary shall, as determined appropriate, periodically during such emergency period, post on the internet website of the Centers for Medicare & Medicaid services data on utilization of telehealth and other virtual services under the Medicare program and the impact of characteristics described in subparagraph (A) on such utilization.(ii)ReportNot later than 15 months after date of enactment of this Act, the Secretary shall submit to Congress a report on the study conducted under subparagraph (A), together with recommendations for such legislation and administrative action as the Secretary determines appropriate. 304.Extending Medicare telehealth flexibilities for Federally qualified health centers and rural health clinics(a)In generalSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended—(1)in paragraph (4)(C)—(A)in clause (i), in the matter preceding subclause (I), by striking and (7) and inserting (7), and (8); and(B)in clause (ii)(X), by inserting or paragraph (8)(A)(i) before the period; and(2)in paragraph (8)—(A)in the paragraph heading by inserting and for an additional period after after during ;(B)in subparagraph (A)—(i)in the matter preceding clause (i), by inserting and the 5-year period beginning on the first day after the end of such emergency period after 1135(g)(1)(B);(ii)in clause (ii), by striking and at the end;(iii)by redesignating clause (iii) as clause (iv); and(iv)by inserting after clause (ii) the following new clause:(iii)the geographic requirements described in paragraph (4)(C)(i) shall not apply with respect to such a telehealth service; and;(C)in subparagraph (B)(i)—(i)in the first sentence, by inserting and the 5-year period beginning on the first day after the end of such emergency period before the period; and(ii)in the third sentence, by striking program instruction or otherwise and inserting interim final rule, program instruction, or otherwise; and(D)by adding at the end the following new subparagraph:(C)Requirement during additional period(i)In generalDuring the 5-year period beginning on the first day after the end of the emergency period described in section 1135(g)(1)(B), payment may only be made under this paragraph for a telehealth service described in subparagraph (A)(i) that is furnished to an eligible telehealth individual if such service is furnished by a qualified provider (as defined in clause (ii)).(ii)Definition of qualified providerFor purposes of this subparagraph, the term qualified provider means, with respect to a telehealth service described in subparagraph (A)(i) that is furnished to an eligible telehealth individual, a Federally qualified health center or rural health clinic that furnished to such individual, during the 3-year period ending on the date the telehealth service was furnished, an item or service in person for which—(I)payment was made under this title; or(II)such payment would have been made if such individual were entitled to, or enrolled for, benefits under this title at the time such item or service was furnished..(b)Effective dateThe amendments made by this section (other than the amendment made by subsection (a)(2)(D)) shall take effect as if included in the enactment of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136). 305.Temporary carryover for health and dependent care flexible spending arrangements(a)Increase in carryover for health flexible spending arrangementsA plan or other arrangement that otherwise satisfies all of the applicable requirements of sections 106 and 125 of the Internal Revenue Code of 1986 (including any rules or regulations thereunder) shall not fail to be treated as a cafeteria plan or health flexible spending arrangement merely because such plan or arrangement permits participants to carry over an amount not in excess of $2,750 of unused benefits or contributions remaining in a health flexible spending arrangement from the plan year ending in 2020 to the plan year ending in 2021. (b)Carryover for dependent care flexible spending arrangementsA plan or other arrangement that otherwise satisfies all applicable requirements of sections 106, 125, and 129 of the Internal Revenue Code of 1986 (including any rules or regulations thereunder) shall not fail to be treated as a cafeteria plan or dependent care flexible spending arrangement merely because such plan or arrangement permits participants to carry over (under rules similar to the rules applicable to health flexible spending arrangements) an amount, not in excess of the amount in effect under section 129(a)(2)(A) of such Code, of unused benefits or contributions remaining in a dependent care flexible spending arrangement from the plan year ending in 2020 to the plan year ending in 2021. (c)Retroactive applicationAn employer shall be permitted to amend its cafeteria plan to effectuate the carry over allowed under subsection (a) or (b), provided that such amendment—(1)is adopted not later than the last day of the plan year ending in 2020; and(2)provides that the carry over allowed under subsection (a) or (b) shall be in effect as of the first day of the plan year ending in 2020.(d)DefinitionsAny term used in this section which is also used in section 106, 125, or 129 of the Internal Revenue Code of 1986 or the rules or regulations thereunder shall have the same meaning as when used in such section or rules or regulations.306.On-site employee clinics(a)In generalParagraph (1) of section 223(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(D)Special rule for qualified items and services(i)In generalFor purposes of subparagraph (A)(ii), an individual shall not be treated as covered under a health plan described in subclauses (I) and (II) of such subparagraph merely because the individual is eligible to receive, or receives, qualified items and services—(I)at a healthcare facility located at a facility owned or leased by the employer of the individual (or of the individual's spouse), or(II)at a healthcare facility operated primarily for the benefit of employees of the employer of the individual (or of the individual's spouse).(ii)Qualified items and services definedFor purposes of this subparagraph, the term qualified items and services means the following:(I)Physical examination.(II)Immunizations, including injections of antigens provided by employees.(III)Drugs or biologicals other than a prescribed drug (as such term is defined in section 213(d)(3)).(IV)Treatment for injuries occurring in the course of employment.(V)Preventive care for chronic conditions (as defined in clause (iv)).(VI)Management of chronic conditions or diseases.(VII)Drug testing.(VIII)Hearing or vision screenings and related services.(IX)Testing, vaccines, or treatments for the virus SARS–CoV–2 or coronavirus disease 2019 (COVID–19).(iii)AggregationFor purposes of clause (i), all persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as a single employer.(iv)Preventive care for chronic conditionsFor purposes of this subparagraph, the term preventive care for chronic conditions means any item or service specified in the Appendix of Internal Revenue Service Notice 2019–45 which is prescribed to treat an individual diagnosed with the associated chronic condition specified in such Appendix for the purpose of preventing the exacerbation of such chronic condition or the development of a secondary condition, including any amendment, addition, removal, or other modification made by the Secretary (pursuant to the authority granted to the Secretary under paragraph (2)(C)) to the items or services specified in such Appendix subsequent to the date of enactment of this subparagraph.(v)TerminationThis subparagraph shall not apply to any taxable year beginning after December 31, 2021..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019. 307.Support for older foster youth(a)Funding increasesThe dollar amount specified in section 477(h)(1) of the Social Security Act (42 U.S.C. 677(h)(1)) for fiscal year 2020 is deemed to be $193,000,000.(b)Programmatic flexibilityDuring the COVID–19 public health emergency:(1)Suspension of certain requirements under the education and training voucher programThe Secretary may allow a State to waive the applicability of the requirement in section 477(i)(3) of the Social Security Act (42 U.S.C. 677(i)(3)) that a youth must be enrolled in a postsecondary education or training program or making satisfactory progress toward completion of that program if a youth is unable to meet these requirements due to the public health emergency.(2)Authority to waive limitations on percentage of funds used for housing assistance and eligibility for such assistanceNotwithstanding subsections (b)(3)(B) and (b)(3)(C) of section 477 of the Social Security Act (42 U.S.C. 677), a State may—(A)use more than 30 percent of the amounts paid to the State from its allotment under subsection (c) of such section for a fiscal year for room or board payments; and(B)expend amounts paid to the State from its allotment under subsection (c) of such section for a fiscal year for room or board for youth who have attained age 18, are no longer in foster care or otherwise eligible for services under such section, and experienced foster care at 14 years of age or older. (c)Special rules(1)Nonapplication of matching funds requirement for increased fundingWith respect to the amount allotted to a State under section 477(c)(1) of the Social Security Act (42 U.S.C. 677(c)(1)) for fiscal year 2020, the Secretary shall apply section 474(a)(4)(A)(i) of such Act (42 U.S.C. 674(a)(4)(A)(i)) to the additional amount of such allotment resulting from the deemed increase in the dollar amount specified in section 477(h)(1) of such Act (42 U.S.C. 677(h)(1)) for fiscal year 2020 under subsection (a) by substituting 100 percent for 80 percent.(2)No reservation for evaluation, technical assistance, performance measurement, and data collection activitiesSection 477(g)(2) of such Act (42 U.S.C. 677(g)(2)) shall not apply to the portion of the deemed dollar amount for section 477(h)(1) of such Act (42 U.S.C. 677(h)(1)) for fiscal year 2020 under subsection (a) that exceeds the dollar amount specified in that section for such fiscal year. (d)DefinitionsIn this section:(1)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus and includes any renewal of such declaration pursuant to such section 319. (2)SecretaryThe term Secretary means the Secretary of Health and Human Services. 308.Court improvement program(a)Temporary funding increasesOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary, $10,000,000 for fiscal year 2020 for making grants in accordance with this section to the highest State courts described in section 438 of the Social Security Act (42 U.S.C. 629h). Grants made under this section shall be considered to be Court Improvement Program grants made under such section 438, subject to the succeeding provisions of this section.(b)Distribution of funds(1)In generalFrom the amount appropriated under subsection (a), the Secretary shall—(A)reserve up to $500,000 for Tribal court improvement activities; and(B)pay from the amount remaining after the application of subparagraph (A), a grant to each highest State court that is approved to receive a grant under section 438 of the Social Security Act for the purpose described in subsection (a)(3) of that section for fiscal year 2020 .(2)AmountThe amount of the grant awarded to a highest State court under this section is equal to the sum of—(A)$85,000; and(B)the amount that bears the same ratio to the amount appropriated under subsection (a) that remains after the application of paragraph (1)(A) and subparagraph (A) of this paragraph, as the number of individuals in the State who have not attained 21 years of age bears to the total number of such individuals in all States (based on the most recent year for which data are available from the Bureau of the Census).(3)Other rules(A)In generalThe grants awarded to the highest State courts under this section shall be in addition to any grants made to such courts under section 438 of such Act for any fiscal year.(B)No matching requirementThe limitation on the use of funds specified in section 438(d) of such Act (42 U.S.C. 629h(d)) shall not apply to the grants awarded under this section.(C)No additional applicationThe Secretary shall award grants to the highest State courts under this section without requiring such courts to submit an additional application.(D)ReportsThe Secretary may establish reporting criteria specific to the grants awarded under this section.(E)Redistribution of fundsIf a highest State court does not accept a grant awarded under this section, or does not agree to comply with any reporting requirements imposed under subparagraph (D) or the use of funds requirements specified in subsection (c), the Secretary shall redistribute the grant funds that would have been awarded to that court among the other highest State courts that are awarded grants under this section and agree to comply with such reporting and use of funds requirements. (c)Use of fundsA highest State court awarded a grant under this section shall use the grant funds to address needs stemming from the COVID–19 public health emergency, which may include any of the following:(1)Technology investments to facilitate the transition to remote hearings for dependency courts when necessary as a direct result of the COVID–19 public health emergency.(2)Training for judges, attorneys, and caseworkers on facilitating and participating in remote technology hearings that still comply with due process, meet Congressionally mandated requirements, ensure child safety and well-being, and help inform judicial decision-making.(3)Programs to help families address aspects of the case plan to avoid delays in legal proceedings that would occur as a direct result of the COVID–19 public health emergency.(4)Other purposes to assist courts, court personnel, or related staff related to the COVID–19 public health emergency.(d)DefinitionsIn this section:(1)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus and includes any renewal of such declaration pursuant to such section 319. (2)SecretaryThe term Secretary means the Secretary of Health and Human Services. BEmergency support and COVID–19 Protection for Nursing Homes 311.DefinitionsIn this subtitle:(1)COVID–19The term COVID–19 means the 2019 Novel Coronavirus or 2019-nCoV. (2)COVID–19 public health emergency periodThe term COVID–19 public health emergency period means the period beginning on the first day of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) and ending on the last day of the calendar quarter in which the last day of such emergency period occurs.(3)Nursing facilityThe term nursing facility has the meaning given that term in section 1919(a) of the Social Security Act (42 U.S.C. 1396r(a)). (4)Participating providerThe term participating provider means a skilled nursing facility or a nursing facility that has been assigned a national provider identifier number by the Secretary and has executed an agreement to participate in the Medicare program established under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) or the Medicaid program established under title XIX of such Act (42 U.S.C. 1396 et seq.).(5)SecretaryThe term Secretary means the Secretary of Health and Human Services.(6)Skilled nursing facilityThe term skilled nursing facility has the meaning given that term in section 1819(a) of the Social Security Act (42 U.S.C. 1395i–3(a)).(7)StateExcept as otherwise provided, the term State has the meaning given such term for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).312.Establishing COVID–19 strike teams for nursing facilities(a)In generalThe Secretary is authorized to establish and support the operation of strike teams comprised of individuals with relevant skills, qualifications, and experience to respond to COVID–19-related crises in participating providers during the COVID–19 public health emergency period, based on data reported by such providers to the Centers for Disease Control and Prevention. (b)Mission and composition of strike teams(1)In generalStrike teams established by the Secretary may include assessment, testing, and clinical teams, and a mission for each such team may include performing medical examinations, conducting COVID–19 testing, and assisting participating providers with the implementation of infection control practices (such as quarantine, isolation, or disinfection procedures).(2)Letter of authorizationStrike teams and members of such teams shall be subject to the Secretary’s oversight and direction and the Secretary may issue a letter of authorization to team members describing—(A)the individual’s designation to serve on 1 or more teams under an emergency proclamation by the Secretary;(B)the mission of the team;(C)the authority of the individual to perform the team mission;(D)the individual’s authority to access places, persons, and materials necessary for the team member’s performance of the team’s mission;(E)the requirement that team members maintain the confidentiality of patient information shared with such individuals by a participating provider; and(F)the required security background checks that the individual has passed.(3)Secretarial oversightThe Secretary may, at any time, disband any strike team and rescind the letter of authorization for any team member.(4)Team and member authorityA team and team member may not use the letter of authorization described in paragraph (2) for any purpose except in connection with the team’s mission of acting in good faith to promote resident and employee safety in participating providers in which COVID–19 is confirmed to be present.(5)AdministrationThe Secretary, in consultation with the Director of the Centers for Disease Control and Prevention, may establish protocols and procedures for requesting the assistance of a strike team established under this section and any other procedures deemed necessary for the team’s operation.(6)Supplementation of other response effortsStrike teams established by the Secretary under this section shall supplement and not supplant response efforts carried out by a State strike team or a technical assistance team established by the Secretary during the COVID-19 public health emergency period 313.Promoting COVID–19 testing and infection control in nursing facilities(a)Nursing home protectionsThe Secretary, in consultation with the Elder Justice Coordinating Council, is authorized during the COVID–19 public health emergency period to enhance efforts by participating providers to respond to COVID–19, including through— (1)development of online training courses for personnel of participating providers, survey agencies, the long-term care ombudsman of each State, and other individuals to facilitate the implementation of subsection (b);(2)enhanced diagnostic testing of visitors to, personnel of, and residents of, participating providers in which measures of COVID–19 in the community support more frequent testing for COVID–19; (3)development of training materials for personnel of participating providers, the long-term care ombudsman of each State, and other individuals to facilitate the implementation of subsection (c); and(4)providing support to participating providers in areas deemed by the Secretary to require additional assistance due to the presence COVID–19 infections.(b)Training on best practices in infection control and prevention(1)In generalThe Secretary shall develop training courses on infection control and prevention, including cohorting, strategies and use of telehealth to mitigate the transmission of COVID–19 in participating providers during the COVID–19 public health emergency period.(2)DevelopmentTo the extent practicable, the training programs developed by the Secretary under this subsection shall use best practices in infection control and prevention.(3)Coordination with Other Federal EntitiesThe Secretary shall seek input as appropriate on the training courses developed under this subsection from the Elder Justice Coordinating Council and the Director of the Centers for Disease Control and Prevention.(4)Interactive WebsiteThe Secretary is authorized to create an interactive website to disseminate training materials and related information in the areas of infection control and prevention, for purposes of carrying out this subsection during the COVID–19 public health emergency period.314.Promoting transparency in COVID–19 reporting by nursing facilitiesNot later than 10 days after the date of enactment of this Act, and at least weekly thereafter during the COVID-19 public health emergency period, the Secretary shall provide the Governor of each State with a list of all participating providers in the State with respect to which the reported cases of COVID–19 in visitors to, personnel of, and residents of, such providers increased during the previous week (or, in the case of the first such list, during the 10-day period beginning on the date of enactment of this Act). 315.FundingThe Secretary may use amounts appropriated for COVID–19 response and related activities pursuant to the CARES Act (Public Law 116–136) and subsequently enacted legislation to carry out this subtitle. IVAdditional flexibility and accountability for coronavirus relief fund payments and State tax certainty for employees and employers401.Expansion of allowable use of Coronavirus Relief Fund payments by States and Tribal and Local Governments(a)In generalSection 601(d) of the Social Security Act (42 U.S.C. 801(d)) is amended to read as follows:(d)Use and availability of funds(1)Allowable usesA State, Tribal government, or unit of local government shall use the funds provided under a payment made under this section only for the following purposes:(A)COVID-19 costsDuring the period that begins on March 1, 2020, and ends on September 30, 2021 (or, in the case of a State or government described in clause (iii) of subparagraph (B), the date determined for the State or government under such clause), to pay costs of the State, Tribal government, or unit of local government that—(i)are necessary expenditures incurred due to the public health emergency with respect to the Coronavirus Disease 2019 (COVID–19); and(ii)were not accounted for in the budget most recently approved as of March 27, 2020, for the State or government.(B)Revenue shortfall(i)In generalSubject to clause (iv), during the period that begins on March 1, 2020, and ends on September 30, 2021 (or, in the case of a State or government described in clause (iii), the date determined for the State or government under such clause), to fund operations of the State or government if the State or government—(I)has a revenue shortfall amount for the State or government fiscal year for 2020 or 2021; and (II)certifies to the Secretary that the State or government has distributed at least 25 percent of the total amount of the payments received by the State or government under this section to localities within the jurisdiction of the State or government or that there are no localities within the jurisdiction of the State or government.(ii)Revenue shortfall amountFor purposes of this subparagraph, the revenue shortfall amount for a State or government and a State or government fiscal year is the amount, if any, by which—(I)the total amount of State or government revenue from taxes, fees, or sources other than funds provided under a payment made under this section or another intergovernmental transfer of funds from the Federal Government collected for such fiscal year; is less than(II)the total amount of such revenue collected for the State or government fiscal year for 2019.(iii)Special ruleIn the case of a State or government that has a fiscal year for 2021 that ends after June 30, 2021, the date determined for such State or government under this clause is the date that is 90 days after the last day of the State or government fiscal year for 2021.(iv)LimitationThe amount of funds paid to or distributed to a State, Tribal government, or unit of local government under this section that may be used by the State or government for the purpose permitted under clause (i) shall not exceed the lesser of—(I)25 percent of the total amount of such funds; and(II)the sum of the revenue shortfall amounts determined for the State or government for fiscal years 2020 and 2021 under clause (ii).(2)Prohibited usesNo State, Tribal government, or unit of local government may use funds provided under a payment made under this section for any of the following purposes:(A)To make a deposit into, or reimburse, any State or government fund that finances pensions or other postemployment benefits for current or former employees of the State or government.(B)To satisfy any obligation or liability of the State or government with respect to a pension or other postemployment benefit fund, plan, or program for current or former employees of the State or government.(C)To augment any amount paid, or benefit provided under, a pension or other postemployment benefit fund, plan, or program for current or former employees of the State or government. (D)To make a deposit into, or reimburse a withdrawal from, a budget stabilization fund, budget reserve account, or other rainy day or reserve fund of the State or government established to provide a source of funding for operations of the State or government during a revenue downturn or other unanticipated shortfall and accounted for in the budget most recently approved as of March 27, 2020, for the State or government.(E)To participate in litigation in which an officer of the State or government is a party in the officer's personal capacity.(F)To undertake to— (i)influence the passage or defeat of any legislation by the Congress of the United States, or by any State or local legislative body; or(ii)improve the public image of an officer of the State or government.(3)Maintenance of effortIn accordance with guidance from the Secretary issued before, on, or after the date of enactment of the American Workers, Families, and Employers Assistance Act), any amount from a payment made under this section to a State, Tribal government, or unit of local government that is distributed by such entity to a unit of general local government below the level of such entity shall supplement, and not supplant, any non-Federal funds that such entity would otherwise provide, distribute, or use for assistance to such unit of general local government.(4)AvailabilityFunds paid or distributed to a State, Tribal government, or unit of local government under this section that are obligated for an allowable use under paragraph (1) before October 1, 2021 (or, in the case of a State or government described in clause (iii) of subparagraph (B) of such paragraph, the day after the date determined for the State or government under such clause), shall remain available until expended.(5)Application to distributions to localities(A)In generalThe allowable and prohibited uses of funds, maintenance of effort, and availability rules that apply to funds provided under a payment made under this section to a State, Tribal government, or unit of local government, and all other limitations or restrictions which apply to such funds, shall apply in the same manner and to the same extent to any funds from such payment which a State or government distributes to a locality.(B)Limitation on additional conditionsA State, Tribal government, or unit of local government shall not impose any condition, requirement, or restriction on a distribution to a locality of funds provided to the State or government under a payment made under this section other than as necessary to ensure the locality uses the funds distributed in accordance with the limitations, restrictions, and requirements applicable under subparagraph (A). .(b)Additional amendmentsSection 601 of such Act is further amended— (1)in subsection (f)—(A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and(B)by inserting after paragraph (2) the following new paragraph: (3)Audit risk factorsIn determining whether to conduct an audit of the use of funds paid to a State, Tribal government, or unit of local government under this section (including any such funds distributed to a locality), the Inspector General of the Department of the Treasury shall prioritize auditing States or governments that—(A)have not distributed at least 25 percent of the total amount of the payments received by the State or government under this section to localities within the jurisdiction of the State or government, if any; or(B)have imposed a condition, requirement, or restriction on funds distributed to a locality which the Inspector General has reason to believe violates subsection (d)(5)(B)..(2)in subsection (g)—(A)by redesignating paragraphs (3) through (5) as paragraphs (5) through (7), respectively; and(B)by inserting after paragraph (2) the following new paragraphs:(3)LocalityThe term locality means, with respect to a State, Tribal government, or unit of local government, a county, municipality, town, township, village, parish, borough, or other unit of general government below the level of the State, Tribal government, or unit of local government (as applicable) with a population of 500,000 or less.(4)Other postemployment benefitsThe term other postemployment benefits includes postemployment health care benefits, regardless of the type of plan that provides them, and all postemployment benefits provided separately from a pension plan, excluding benefits defined as termination offers and benefits..(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 601 of the Social Security Act, as added by section 5001(a) of the CARES Act (Public Law 116–136).402.Accountability for the disbursement and use of State or government relief payments(a)Data on disbursement and use of payments from the Coronavirus Relief FundPursuant to the authority provided in section 601(f) of the Social Security Act (42 U.S.C. 801(f)), as added by section 5001(a) of the CARES Act (Public Law 116–136) and amended by section 401(b), the Inspector General of the Department of the Treasury shall compile data on the disbursement and use of funds made available from each payment made by the Secretary of the Treasury from the Coronavirus Relief Fund established under section 601 of the Social Security Act (42 U.S.C. 801) to States, the District of Columbia, territories, Tribal governments, and directly to units of local government under section 601(b)(2) of such Act (in this section referred to as a State or government relief payment).(b)Reporting on uses of relief funds(1)In generalEach recipient of a State or government relief payment (referred to in this section as a recipient) shall submit a report on the recipient's use of such payment to the Secretary and the Inspector General of the Treasury using a portal designated by the Secretary for such purpose for each calendar quarter and period described in paragraph (3)(A). Such report shall include the following:(A)The total amount of all State or government relief payments made to the recipient.(B)A detailed list of all projects or activities on which funds from such payments were expended or obligated, including, for each such project or activity—(i)the name of the project or activity;(ii)a description of the project or activity;(iii)the name of each business, consultant, or contractor used to facilitate the implementation or continuation of the project or activity; and(iv)the amount of such funds expended or obligated.(C)Detailed information on— (i)any loan issued using such funds; (ii)any contract or grant financed in whole or in part with such funds, including any contract with an entity described in subparagraph (B)(iii);(iii)transfers of such funds made to other government entities; and (iv)any direct payments of such funds made by the recipient that equal or exceed $50,000. (D)Detailed information on the extent to which the recipient used a State or government relief payment made to fund operations due to a revenue shortfall, in accordance with subparagraph (B) of section 601(d)(1) of the Social Security Act (42 U.S.C. 801(d)(1)), including—(i)the total amount of funds from all such payments used for such purpose;(ii)the 1 or more revenue sources (such as taxes, fees, or another source of revenue) that contributed to such shortfall; and(iii)for each source identified in clause (ii), the amount of the reduction in revenue generated by such source over the period described in subparagraph (A)(ii) of such section. (2)CertificationEach recipient shall certify that the information reported with respect to each quarter or period is true, accurate, and complete. Such certification shall be made by an authorized representative of the recipient that has the legal authority to give assurances, make commitments, and enter into contracts on behalf of the recipient.(3)Report deadlinesA recipient shall report the data required under paragraph (1)—(A)for the period beginning on March 1, 2020, and ending on June 30, 2020, not later than September 21, 2020; and(B)for each calendar quarter in the period that begins on July 1, 2020, and ends on September 30, 2021 (or, in the case of a recipient for which a date is determined under section 601(d)(1)(B)(iii) of the Social Security Act, the last day of the calendar quarter in which such date occurs), not later than later than 10 days after the end of the calendar quarter.(c)Record retention requirements(1)In generalEach recipient and entity described in paragraph (3) shall maintain, for not less than 5 years after date on the recipient expends all funds from State or government relief payments paid to the recipient and shall make available to the Secretary of the Treasury and the Inspector General of the Department of the Treasury upon request, all documents and financial records of the recipient sufficient to establish the recipient's compliance with section 601(d) of the Social Security Act (42 U.S.C. 801(d)). (2)Scope of recordsThe documents and records sufficient to establish a recipient's compliance with such section may include—(A)general ledgers and any subsidiary ledgers used to account for the receipt and disbursement of funds from all State or government relief payments made to the recipient;(B)budget records of the recipient for 2019, 2020, and 2021;(C)payroll, time records and other human resource records of the recipient which support costs incurred for payroll expenses related to addressing the public health emergency due to COVID–19 or other use of funds allowable under such section 601(d);(D)receipts of purchases made related to addressing the public health emergency due to COVID–19 or other use of funds allowable under such section 601(d);(E)contracts and subcontracts entered into with funds from any State or government relief payment made to the recipient, and all documents related to such contracts or subcontracts;(F)grant agreements and subgrant agreements entered into with funds from any State or government relief payment made to the recipient, and all documents related to such agreements;(G)all documentation of reports, audits, and other monitoring of contractors, subcontractors, grantees, and subgrantees relating to the use funds from any State or government relief payment made to the recipient;(H)all documentation supporting performance outcomes (if any) of contracts, subcontracts, grants, or subgrants relating to the use of funds from any State or government relief payment made to the recipient;(I)all internal and external email and other electronic communications relating to the use of funds from any State or government relief payment made to the recipients; and (J)all investigative files and inquiry reports (if any) relating to the use of funds from any State or government relief payment made to the recipient. (3)Entities describedAn entity described in this paragraph is the any of the following:(A)An entity that receives a grant or loan funded in whole or in part with funds from a State or government relief payment made to the recipient, and any contractor, subcontractor, or subgrantee of such entity.(B)An entity awarded a contract funded in whole or in part with funds from a State or government relief payment made to the recipient, and any subcontractor of such entity.(C)A governmental entity that receives a payment or transfer of funds that equals or exceeds $50,000, funded in whole or in part with funds from a State or government relief payment made to the recipient.(d)Quarterly reports to Congress(1)In generalUsing data complied under subsection (a), the Inspector General of the Department of the Treasury shall submit a report containing the information described in paragraph (2) to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate not later than October 1, 2020, and the 1st day of every third month beginning thereafter through January 1, 2021.(2)ContentEach report submitted under paragraph (1) shall include data on the disbursement and use of funds from State or government relief payments, including with respect to the amounts and recipients of disbursements made—(A)by States receiving such payments to—(i)units of local government (as defined in section 601(g)(2) of the Social Security Act (42 U.S.C. 801(g)(2)); and(ii)counties, municipalities, towns, townships, villages, parishes, boroughs, or other units of general government below the State level with a population that does not exceed 500,000; and(B)by the Secretary of the Treasury directly to units of local government (as so defined) under section 601(b)(2) of such Act (42 U.S.C. 801(b)(2)). 403.State tax certainty for employers and employees(a)Limitations on withholding and taxation of employee income(1)In generalNo part of the wages or other remuneration earned by an employee who is a resident of a taxing jurisdiction and performs employment duties in more than one taxing jurisdiction shall be subject to income tax in any taxing jurisdiction other than—(A)the taxing jurisdiction of the employee’s residence; and(B)any taxing jurisdiction within which the employee is present and performing employment duties for more than 30 days during the calendar year in which the wages or other remuneration is earned.(2)Income tax withholding and reportingWages or other remuneration earned in any calendar year shall not be subject to income tax withholding and reporting requirements with respect to any taxing jurisdiction unless the employee is subject to income tax in such taxing jurisdiction under paragraph (1). Income tax withholding and reporting requirements under paragraph (1)(B) shall apply to wages or other remuneration earned as of the commencement date of employment duties in the taxing jurisdiction during the calendar year.(3)Operating rulesFor purposes of determining penalties related to an employer’s income tax withholding and reporting requirements with respect to any taxing jurisdiction—(A)an employer may rely on an employee’s annual determination of the time expected to be spent by such employee in the performance of employment duties in the taxing jurisdictions in which the employee will perform such duties absent—(i)the employer’s actual knowledge of fraud by the employee in making the determination; or(ii)collusion between the employer and the employee to evade tax;(B)except as provided in subparagraph (C), if records are maintained by an employer in the regular course of business that record the location at which an employee performs employment duties, such records shall not preclude an employer’s ability to rely on an employee’s determination under subparagraph (A); and(C)notwithstanding subparagraph (B), if an employer, at its sole discretion, maintains a time and attendance system that tracks where the employee performs duties on a daily basis, data from the time and attendance system shall be used instead of the employee’s determination under subparagraph (A).(4)Definitions and special rulesFor purposes of this subsection:(A)Day(i)Except as provided in clause (ii), an employee is considered present and performing employment duties within a taxing jurisdiction for a day if the employee performs more of the employee’s employment duties within such taxing jurisdiction than in any other taxing jurisdiction during a day.(ii)If an employee performs employment duties in a resident taxing jurisdiction and in only one nonresident taxing jurisdiction during one day, such employee shall be considered to have performed more of the employee’s employment duties in the nonresident taxing jurisdiction than in the resident taxing jurisdiction for such day.(iii)For purposes of this subparagraph, the portion of the day during which the employee is in transit shall not be considered in determining the location of an employee’s performance of employment duties.(B)Employee(i)In general(I)General definitionExcept as provided in subclause (II), the term employee has the meaning given such term in section 3121(d) of the Internal Revenue Code of 1986 (26 U.S.C. 3121(d)), unless such term is defined by the taxing jurisdiction in which the person’s employment duties are performed, in which case the taxing jurisdiction’s definition shall prevail. (II)ExceptionThe term employee shall not include a professional athlete, professional entertainer, qualified production employee, or certain public figures.(ii)Professional athleteThe term professional athlete means a person who performs services in a professional athletic event, provided that the wages or other remuneration are paid to such person for performing services in his or her capacity as a professional athlete.(iii)Professional entertainerThe term professional entertainer means a person of prominence who performs services in the professional performing arts for wages or other remuneration on a per-event basis, provided that the wages or other remuneration are paid to such person for performing services in his or her capacity as a professional entertainer.(iv)Qualified production employeeThe term qualified production employee means a person who performs production services of any nature directly in connection with a taxing jurisdiction qualified, certified or approved film, television or other commercial video production for wages or other remuneration, provided that the wages or other remuneration paid to such person are qualified production costs or expenditures under such taxing jurisdiction’s qualified, certified or approved film, television or other commercial video production incentive program, and that such wages or other remuneration must be subject to withholding under such qualified, certified or approved film, television or other commercial video production incentive program as a condition to treating such wages or other remuneration as a qualified production cost or expenditure.(v)Certain public figuresThe term certain public figures means persons of prominence who perform services for wages or other remuneration on a per-event basis, provided that the wages or other remuneration are paid to such person for services provided at a discrete event, in the nature of a speech, public appearance, or similar event.(C)EmployerThe term employer has the meaning given such term in section 3401(d) of the Internal Revenue Code of 1986 (26 U.S.C. 3401(d)), unless such term is defined by the taxing jurisdiction in which the employee’s employment duties are performed, in which case the taxing jurisdiction’s definition shall prevail.(D)Taxing jurisdictionThe term taxing jurisdiction means any of the several States, the District of Columbia, or any municipality, city, county, township, parish, transportation district, or assessment jurisdiction, or any other political subdivision of a State with the authority to impose a tax, charge, or fee.(E)Time and attendance systemThe term time and attendance system means a system in which—(i)the employee is required on a contemporaneous basis to record his or her work location for every day worked outside of the taxing jurisdiction in which the employee’s employment duties are primarily performed; and(ii)the system is designed to allow the employer to allocate the employee’s wages for income tax purposes among all taxing jurisdictions in which the employee performs employment duties for such employer.(F)Wages or other remunerationThe term wages or other remuneration may be defined by the taxing jurisdiction in which the employment duties are performed.(5)Place of residenceFor purposes of this subsection, the residence of an employee shall be determined under the laws of the taxing jurisdiction in which such employee maintains a dwelling which serves as the employee's permanent place of abode during the calendar year.(6)Adjustment during coronavirus pandemicWith respect to calendar year 2020, in the case of any employee who performs employment duties in any taxing jurisdiction other than the taxing jurisdiction of the employee’s residence during such year as a result of the COVID–19 public health emergency, paragraph (1)(B) shall be applied by substituting 90 days for 30 days.(b)State and local tax certainty(1)Status of employees during covered periodNotwithstanding subsection (a)(1)(B) or any provision of law of a taxing jurisdiction, with respect to any employee whose primary work location is within a taxing jurisdiction and who is working remotely within another taxing jurisdiction during the covered period—(A)except as provided under subparagraph (B), any wages earned by such employee during such period shall be deemed to have been earned at the primary work location of such employee; and(B)if an employer, at its sole discretion, maintains a system that tracks where such employee performs duties on a daily basis, wages earned by such employee may, at the election of such employer, be treated as earned at the location in which such duties were remotely performed.(2)Status of businesses during covered periodNotwithstanding any provision of law of a taxing jurisdiction—(A)in the case of an out-of-jurisdiction business which has any employees working remotely within such jurisdiction during the covered period, the duties performed by such employees within such jurisdiction during such period shall not be sufficient to create any nexus or establish any minimum contacts or level of presence that would otherwise subject such business to any registration, taxation, or other related requirements for businesses operating within such jurisdiction; and(B)except as provided under paragraph (1)(B), with respect to any tax imposed by such taxing jurisdiction which is determined, in whole or in part, based on net or gross receipts or income, for purposes of apportioning or sourcing such receipts or income, any duties performed by an employee of an out-of-jurisdiction business while working remotely during the covered period—(i)shall be disregarded with respect to any filing requirements for such tax; and(ii)shall be apportioned and sourced to the tax jurisdiction which includes the primary work location of such employee.(3)DefinitionsFor purposes of this subsection—(A)Covered periodThe term covered period means, with respect to any employee working remotely, the period—(i)beginning on the date on which such employee began working remotely; and(ii)ending on the earlier of—(I)the date on which the employer allows, at the same time—(aa)such employee to return to their primary work location; and(bb)not less than 90 percent of their permanent workforce to return to such work location; or(II)December 31, 2020.(B)EmployeeThe term employee has the meaning given such term in section 3121(d) of the Internal Revenue Code of 1986 (26 U.S.C. 3121(d)), unless such term is defined by the taxing jurisdiction in which the person’s employment duties are deemed to be performed pursuant to paragraph (1), in which case the taxing jurisdiction’s definition shall prevail.(C)EmployerThe term employer has the meaning given such term in section 3401(d) of the Internal Revenue Code of 1986 (26 U.S.C. 3401(d)), unless such term is defined by the taxing jurisdiction in which the employee’s employment duties are deemed to be performed pursuant to paragraph (1), in which case the taxing jurisdiction’s definition shall prevail.(D)Out-of-jurisdiction businessThe term out-of-jurisdiction business means, with respect to any taxing jurisdiction, any business entity which, excepting any employees of such business who are working remotely within such jurisdiction during the covered period, would not otherwise be subject to any tax filing requirements under the existing law of such taxing jurisdiction.(E)Primary work locationThe term primary work location means, with respect to an employee, the address of the employer where the employee is regularly assigned to work when such employee is not working remotely during the covered period.(F)Taxing jurisdictionThe term taxing jurisdiction has the same meaning given such term under subsection (a)(4)(D).(G)WagesThe term wages means all wages and other remuneration paid to an employee that are subject to tax or withholding requirements under the law of the taxing jurisdiction in which the employment duties are deemed to be performed under paragraph (1) during the covered period.(H)Working remotelyThe term working remotely means the performance of duties by an employee at a location other than the primary work location of such employee at the direction of his or her employer due to conditions resulting from the public health emergency relating to the virus SARS–CoV–2 or coronavirus disease 2019 (referred to in this subparagraph as COVID–19), including—(i)to comply with any government order relating to COVID–19;(ii)to prevent the spread of COVID–19; and(iii)due to the employee or a member of the employee's family contracting COVID–19.(4)Preservation of authority of taxing jurisdictionsThis subsection shall not be construed as modifying, impairing, superseding, or authorizing the modification, impairment, or supersession of the law of any taxing jurisdiction pertaining to taxation except as expressly provided in paragraphs (1) through (3).(c)Effective date; applicability(1)Effective dateSubject to paragraph (3), this section shall apply to calendar years beginning after December 31, 2019.(2)ApplicabilityThis section shall not apply to any tax obligation that accrues before January 1, 2020. (3)TerminationSubsection (a) shall not apply to calendar years beginning after December 31, 2024. VEmergency Designation501.Emergency designation(a)In generalThe amounts provided by this Act and the amendments made by this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(b)Designation in SenateIn the Senate, this Act and the amendments made by this Act are designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 